Exhibit 10.8

 

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

of

 

VIRTU FINANCIAL LLC

 

Dated as of April 15, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND USAGE

2

 

 

 

Section 1.01

Definitions

2

 

Section 1.02

Other Definitional and Interpretative Provisions

19

 

 

 

ARTICLE II THE COMPANY

20

 

 

 

 

Section 2.01

Formation

20

 

Section 2.02

Name

20

 

Section 2.03

Term

21

 

Section 2.04

Registered Agent and Registered Office

21

 

Section 2.05

Purposes

21

 

Section 2.06

Powers of the Company

21

 

Section 2.07

Partnership Tax Status

21

 

Section 2.08

Regulation of Internal Affairs

21

 

Section 2.09

Ownership of Property

21

 

Section 2.10

Subsidiaries

21

 

 

 

ARTICLE III UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS

22

 

 

 

 

Section 3.01

Units; Admission of Members

22

 

Section 3.02

Substitute Members and Additional Members

23

 

Section 3.03

Tax and Accounting Information

24

 

Section 3.04

Books and Records

26

 

 

 

ARTICLE IV PUBCO OWNERSHIP; RESTRICTIONS ON PUBCO STOCK

26

 

 

 

 

Section 4.01

Pubco Ownership

26

 

Section 4.02

Restrictions on Pubco Common Stock

27

 

 

 

ARTICLE V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; DISTRIBUTIONS; ALLOCATIONS

30

 

 

 

 

Section 5.01

Capital Contributions

30

 

Section 5.02

Capital Accounts

30

 

Section 5.03

Amounts and Priority of Distributions

32

 

Section 5.04

Allocations

34

 

Section 5.05

Other Allocation Rules

37

 

Section 5.06

Tax Withholding; Withholding Advances

38

 

 

 

ARTICLE VI CERTAIN TAX MATTERS

39

 

 

 

 

Section 6.01

Tax Matters Partner

39

 

Section 6.02

Section 754 Election

40

 

Section 6.03

RESERVED

40

 

Section 6.04

RESERVED

40

 

Section 6.05

Debt Allocation

40

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII MANAGEMENT OF THE COMPANY

40

 

 

 

 

Section 7.01

Management by the Managing Member

40

 

Section 7.02

Withdrawal of the Managing Member

40

 

Section 7.03

Decisions by the Members

41

 

Section 7.04

RESERVED

41

 

Section 7.05

RESERVED

41

 

Section 7.06

RESERVED

41

 

Section 7.07

Fiduciary Duties

42

 

Section 7.08

Officers

43

 

 

 

ARTICLE VIII TRANSFERS OF INTERESTS

44

 

 

 

 

Section 8.01

Restrictions on Transfers

44

 

Section 8.02

Certain Permitted Transfers

45

 

Section 8.03

RESERVED

46

 

Section 8.04

RESERVED

46

 

Section 8.05

RESERVED

46

 

Section 8.06

Registration of Transfers

46

 

 

 

ARTICLE IX CERTAIN OTHER AGREEMENTS

46

 

 

 

 

Section 9.01

RESERVED

46

 

Section 9.02

RESERVED

46

 

Section 9.03

RESERVED

46

 

Section 9.04

Non-Compete; Non-Solicitation

46

 

Section 9.05

Company Call Right

48

 

Section 9.06

RESERVED

49

 

Section 9.07

RESERVED

49

 

Section 9.08

RESERVED

49

 

Section 9.09

Employee Vehicles

49

 

 

 

ARTICLE X LIMITATION ON LIABILITY, EXCULPATION AND INDEMNIFICATION

50

 

 

 

 

Section 10.01

Limitation on Liability

50

 

Section 10.02

Exculpation and Indemnification

50

 

Section 10.03

Indemnification of Certain Matters

53

 

 

 

ARTICLE XI DISSOLUTION AND TERMINATION

53

 

 

 

 

Section 11.01

Dissolution

53

 

Section 11.02

Winding Up of the Company

54

 

Section 11.03

Termination

54

 

Section 11.04

Survival

54

 

 

 

ARTICLE XII MISCELLANEOUS

55

 

 

 

 

Section 12.01

Expenses

55

 

Section 12.02

Further Assurances

55

 

Section 12.03

Notices

55

 

ii

--------------------------------------------------------------------------------


 

 

Section 12.04

Binding Effect; Benefit; Assignment

55

 

Section 12.05

Jurisdiction

56

 

Section 12.06

WAIVER OF JURY TRIAL

56

 

Section 12.07

Counterparts

57

 

Section 12.08

Entire Agreement

57

 

Section 12.09

Severability

57

 

Section 12.10

Amendment

57

 

Section 12.11

Confidentiality

59

 

Section 12.12

Governing Law

60

 

Schedule A

Restricted Investments

 

Schedule B

Restricted Members

 

Schedule C

Common Units

 

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) OF VIRTU FINANCIAL LLC, a Delaware limited liability company (the
“Company”), dated as of April 15, 2015, by and among the Company, Virtu
Financial, Inc., a Delaware corporation (“Pubco”), and the other Persons listed
on the signature pages hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Company has been heretofore formed as a limited liability company
under the Delaware Act (as defined below) pursuant to a certificate of formation
which was executed and filed with the Secretary of State of the State of
Delaware on April 8, 2011;

 

WHEREAS, SLP Virtu Investors, LLC, a Delaware limited liability company (“SL
Investor”), entered into the initial Limited Liability Company Agreement of the
Company, dated as of April 17, 2011 (the “Initial LLC Agreement”);

 

WHEREAS, the Initial LLC Agreement was amended and restated in its entirety by
the Amended and Restated Limited Liability Company Agreement of the Company,
dated as of April 17, 2011 and effective as of July 8, 2011, by and among the
Company and the other Persons listed on the signature pages thereto, as amended
by Amendment No. 1, dated as of July 8, 2011, Amendment No. 2, dated as of
December 28, 2011, Amendment No. 3, dated as of May 1, 2013, and Amendment
No. 4, dated as of November 8, 2013 (as amended, the “A&R LLC Agreement”);

 

WHEREAS, the A&R LLC Agreement was amended and restated in its entirety by the
Second Amended and Restated Limited Liability Company Agreement of the Company,
dated as of December 31, 2014, by and among the Company and the other Persons
listed on the signature pages thereto (the “Second A&R LLC Agreement”); and

 

WHEREAS, pursuant to the terms of the Reorganization Agreement (the
“Reorganization Agreement”), dated as of the date hereof, by and among the
Company, Pubco and the other Persons listed on the signature pages thereto, the
parties thereto have agreed to consummate the reorganization of the Company
contemplated by Section 9.01 of the Second A&R LLC Agreement and to take the
other actions contemplated in such Reorganization Agreement (collectively, the
“Reorganization”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby agree,
to amend and restate the Second A&R LLC Agreement in its entirety as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND USAGE

 

Section 1.01          Definitions.

 

(a)           The following terms shall have the following meanings for the
purposes of this Agreement:

 

“Additional Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the new issuance of Units to such
Person.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

(i)            Credit to such Capital Account any amounts that such Member is
deemed to be obligated to restore pursuant to the penultimate sentence in
Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(ii)           Debit to such Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that no Member nor any Affiliate of any Member shall be deemed to be an
Affiliate of any other Member or any of its Affiliates solely by virtue of such
Members’ Units. Notwithstanding the immediately preceding sentence (i) (except
with respect to Section 12.11), no SL Equityholder shall be considered an
Affiliate of any portfolio company in which the direct or indirect equityholders
of such SL Equityholder or any of their affiliated investment funds have made a
debt or equity investment (or vice versa), (ii) Viola will be deemed to be an
Affiliate of every Viola Member and their Affiliates (and vice versa) and
(iii) the Temasek Stockholder, Temasek Holdings and Temasek Holdings’ direct and
indirect wholly owned subsidiaries the boards of directors or equivalent
governing bodies of which comprise solely nominees or employees of (x) Temasek
Holdings, (y) Temasek Pte Ltd. (a wholly owned subsidiary of Temasek Holdings)
and/or (z) wholly owned direct and indirect subsidiaries of Temasek Pte Ltd.,
shall be the sole Affiliates of the Temasek Equityholders.

 

“Affiliated Transferee” means (i) in the case of any Member that is an
individual, any Transferee of such Member that is (x) an immediate family member
of such Member, (y) a trust, family-partnership or estate-planning vehicle for
the benefit of

 

2

--------------------------------------------------------------------------------


 

such Member and/or any of its immediate family members or (z) otherwise an
Affiliate of such Member or (ii) in the case of any Member that is a limited
liability company or other entity, any Transferee of such Member that is (x) an
immediate family member of the individual that controls a majority of the voting
or economic interest in such Member, (y) a trust, family-partnership or
estate-planning vehicle for the benefit of such individual and/or any of its
immediate family members or (z) otherwise an Affiliate of such Member. For the
purposes of this definition, none of Pubco, the Company, any Employee Vehicle or
any of their respective Controlled Affiliates shall be deemed to be an
“Affiliate” of any Member and vice versa.

 

“Algorithmic Liquidity Trading” means trading Financial Assets through the use
of an electronically automated trading system that generates order sets (which,
for purposes of clarity, can consist of a single order) with the intention of
(i) creating profit by providing two-sided liquidity to the market, (ii) making
a profit margin consistent with the business of making the bid-offer spread or
less per unit of the Financial Asset(s) being traded (including by providing
either one-sided or two sided liquidity to the market) or (iii) creating
Simultaneous order sets that are generated with the intention of locking in an
Arbitrage profit. For the avoidance of doubt, “Algorithmic Liquidity Trading”
does not include trading in which an Order or Orders are manually generated and
submitted for execution by a natural person (including, without limitation, Stop
Orders, Limit Orders, Volume-Weighted Average Price Orders and other common
Order types that may involve multiple instructions to a third party and which
may involve such third party employing an algorithm in executing the Order
provided the algorithm executes only on one side of the market as a “buy” or
“sell” Order, and including a portfolio-rebalancing Order (which for the
avoidance of doubt may involve both a “buy” and a “sell” component within a
single Order)).

 

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority or Regulatory Agency that is binding upon or applicable
to such Person or its assets, as amended unless expressly specified otherwise.

 

“Arbitrage” means arbitrage consistent with the practice of high frequency
trading.

 

“Available Cash Flow” means, for any period, the Company’s consolidated net
income determined in accordance with GAAP, adjusted by the Managing Member to
exclude non-cash items, extraordinary or one-time items of gain or loss, any
compensation expense related to Units or other Equity Securities issued under
any management equity plan of Pubco or the Company, and, to the extent not
reflected in consolidated net income determined in accordance with GAAP, less
any Reserves established during such period (including the amount of any net
increase during such period to a Reserve established in a prior period) and plus
the amount of any net decrease during such period to a Reserve established by a
prior period.

 

3

--------------------------------------------------------------------------------


 

“Business” means the business of trading and market making in financial
instruments globally on behalf of itself and/or third parties, including trading
and developing and designing algorithmic programs to evaluate or execute trades
in securities, futures, swaps, options, commodities, currencies, derivatives and
other financial instruments, and any reasonable extension of such businesses
including the provision of trading technologies and interfaces, infrastructure,
trade execution and clearing services to parties in any financial instruments
globally and providing technology, services and/or investing in new trading
venues, platforms or clearinghouses, and to engage in such activities as are, in
the Managing Member’s determination, necessary, incidental or appropriate in
connection therewith, in each case, as conducted by the Company and its
Subsidiaries.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

 

“Capital Account” means the capital account established and maintained for each
Member pursuant to Section 5.02.

 

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Carrying Value of any Property (other than money) contributed to
the Company.

 

“Carrying Value” means with respect to any Property (other than money), such
Property’s adjusted basis for federal income tax purposes, except as follows:

 

(i)            The initial Carrying Value of any such Property contributed by a
Member to the Company shall be the gross fair market value of such Property, as
reasonably determined by the Managing Member;

 

(ii)           The Carrying Values of all such Properties shall be adjusted to
equal their respective gross fair market values (taking Section 7701(g) of the
Code into account), as reasonably determined by the Managing Member, at the time
of any Revaluation pursuant to Section 5.02(c);

 

(iii)          The Carrying Value of any item of such Properties distributed to
any Member shall be adjusted to equal the gross fair market value (taking
Section 7701(g) of the Code into account) of such Property on the date of
distribution as reasonably determined by the Managing Member; and

 

(iv)          The Carrying Values of such Properties shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such Properties
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph
(vi) of the definition of “Net Income” and “Net Loss” or Section 5.04(b)(vi);
provided, however, that Carrying Values shall not be adjusted pursuant to this
subparagraph (iv) to the extent that an adjustment pursuant to subparagraph
(ii) is required in connection with a transaction that would

 

4

--------------------------------------------------------------------------------


 

otherwise result in an adjustment pursuant to this subparagraph (iv). If the
Carrying Value of such Property has been determined or adjusted pursuant to
subparagraph (i), (ii) or (iv), such Carrying Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset, for purposes
of computing Net Income and Net Loss.

 

“Class A Common Stock” means Class A common stock, $0.00001 par value per share,
of Pubco.

 

“Class A-1 Interests” means Class A-1 Interests (as such term was defined in the
Second A&R LLC Agreement), all of which have been reclassified into Common Units
pursuant to the Reorganization Agreement and this Agreement.

 

“Class A-2 Capital Interests” means Class A-2 Capital Interests (as such term
was defined in the Second A&R LLC Agreement), all of which have been
reclassified into Common Units pursuant to the Reorganization Agreement and this
Agreement.

 

“Class A-2 Profits Interests” means Class A-2 Profits Interests (as such term
was defined in the Second A&R LLC Agreement), all of which have been
reclassified into Common Units pursuant to the Reorganization Agreement and this
Agreement.

 

“Class B Common Stock” means Class B common stock, $0.00001 par value per share,
of Pubco.

 

“Class B Interests” means Class B Interests (as such term was defined in the
Second A&R LLC Agreement), all of which have been reclassified into Common Units
pursuant to the Reorganization Agreement and this Agreement.

 

“Class C Common Stock” means Class C common stock, $0.00001 par value per share,
of Pubco.

 

“Class D Common Stock” means Class D common stock, $0.00001 par value per share,
of Pubco.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Common Unit” means a common limited liability interest in the Company.

 

“Company Minimum Gain” means “partnership minimum gain,” as defined in Treasury
Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Competitive Activity” means (i) serving as a director, officer, employee,
trader, manager, consultant, agent or advisor of, or otherwise directly or
through an Affiliate providing services to a Competitive Enterprise;
(ii) designing or developing any

 

5

--------------------------------------------------------------------------------


 

Competitive Technology; (iii) directly or through an Affiliate (A) engaging in
Strategy Competition or (B) retaining or otherwise engaging any other Person to
undertake any of the actions described in clauses (i), (ii), (iii)(A) or (iv) of
this definition; (iv) serving as a director, officer, employee, trader, manager,
consultant, agent or advisor of, or otherwise directly or through an Affiliate
providing services to any business, financial institution, investment bank or
other business enterprise (in any form, including without limitation as a
corporation, partnership, limited liability company or other Person) that is, or
whose Affiliate is, engaged in Strategy Competition, in each case except in a
capacity that does not involve or require the Member to engage in any activities
described in clauses (i), (ii) or (iii) of this definition above or have any
direct management oversight of or involvement in Strategy Competition;
(v) acquiring directly or through an Affiliate in the aggregate directly or
beneficially, whether as a shareholder, partner, member or otherwise, any equity
(including stock options or warrants, whether or not exercisable), voting or
profit participation interests (collectively, “Ownership Interests”) in a
Competitive Enterprise, or any derivative where the reference asset is an
Ownership Interest in a Competitive Enterprise, other than a passive investment
of not more than, as calculated at the time of acquisition (but after giving
effect to any transaction or transactions to occur in connection with such
acquisition), 1% (measured by voting power or value, whichever is greater) of
the fully diluted Ownership Interests of a Competitive Enterprise (for the
avoidance of doubt, such percentage interest shall be calculated based on the
Member’s percentage of direct and indirect ownership of the Competitive
Enterprise and not any intermediary, such as a holding company or partnership)
(it being understood that this clause (v) shall not apply to prohibit the
holding of an Ownership Interest if, at the time of acquisition of such
Ownership Interest, the Person in which such direct or indirect Ownership
Interest is acquired is not a Competitive Enterprise and the Member is not aware
at the time of such acquisition, after reasonable inquiry, that such Person has
any plans to become a Competitive Enterprise); or (vi) directly or through an
Affiliate owning any Ownership Interests in any Person listed in Schedule A (or
any parent company or entity of a Person listed in Schedule A or any successors
thereto, other than a parent company or entity that is not a Competitive
Enterprise) (a “Restricted Investment”), or any derivative where the reference
asset is an Ownership Interest in a Restricted Investment, except to the extent
such Ownership Interests or derivatives are held through an index fund, an
exchange traded fund, a mutual fund, hedge fund, or other form of collective
investment or fund, or through a managed account, in each case, where a third
party that is not affiliated with the Member exercises sole investment
discretion in respect of such fund or account and such third party has not
disclosed at the time Member makes his or its investment that it holds or
intends to hold any Ownership Interests in a Restricted Investment.

 

“Competitive Enterprise” means any Person or business enterprise (in any form,
including without limitation as a corporation, partnership, limited liability
company or other Person), or subsidiary, division, unit, group or portion
thereof, whose primary business is (A) engaging in Strategy Competition; or
(B) engaging in any other business in which the Company or any of its
Subsidiaries engages in a material way, or has concrete plans to engage in a
material way as of the Relevant Date, in each case as reasonably determined by
the Managing Member. For the sake of clarity, in the case of a subsidiary,
division, unit, group or portion whose primary business is described above:

 

6

--------------------------------------------------------------------------------


 

(1) the larger business enterprise or Person owning such subsidiary, division,
unit, group or portion shall not be deemed to be a Competitive Enterprise unless
the primary business of such larger business enterprise or Person is engaged in
Strategy Competition and (2) the subsidiary, division, unit, group or portion
whose primary business is engaging in Strategy Competition shall be deemed a
Competitive Enterprise.

 

“Competitive Technology” means any system, program, hardware or software
(including any network architecture, system architecture, messaging
architecture, trade processing and clearing systems and architecture, database
architecture and storage of market and trading data for purposes of statistical
analysis, network infrastructure, market data processing and messaging types
that support such market data processing, order processing or any other software
or hardware): (a) only if developed for one or more financial institution(s) or
designed primarily for use by, or sale or license to, one or more financial
institutions, is (i) used (or will be used in the future in its current or any
enhanced or modified form) in Strategy Competition to evaluate, route or execute
orders or trades in any Financial Asset or (ii) used (or will be used in the
future in its current or any enhanced or modified form) in Strategy Competition
for the efficient processing and dissemination of market data or messaging for
Financial Assets, or (b) in any case, is specifically designed or intended for
use in Strategy Competition.

 

“Control” (including the terms “controlling” and “controlled”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of such subject Person, whether through the ownership of
voting securities, as trustee or executor, by contract or otherwise.

 

“Covered Person” means (i) each Equityholder or an Affiliate thereof, in each
case in such capacity, (ii) each officer, director, shareholder, member,
partner, employee, representative, agent or trustee of a Member or an Affiliate
thereof, in all cases in such capacity, and (iii) each officer, director,
shareholder (other than any public shareholder of Pubco that is not an
Equityholder, TJMT Holdings, an Employee Vehicle or a Member), member, partner,
employee, representative, agent or trustee of the Managing Member, Pubco (in the
event Pubco is not the Managing Member), the Company or an Affiliate controlled
thereby, in all cases in such capacity.

 

“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of November 8, 2013, among the Company, as Holdings, Parent LLC, as Borrower,
the lenders party thereto, Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent, Credit Suisse Securities (USA) LLC, as Sole Lead Arranger
and Bookrunner (or any refinancings or replacements thereof).

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§
18-101 et seq.

 

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Carrying Value of an asset
differs from its

 

7

--------------------------------------------------------------------------------


 

adjusted basis for federal income tax purposes at the beginning of such Fiscal
Year, Depreciation shall be an amount that bears the same ratio to such
beginning Carrying Value as the federal income tax depreciation, amortization,
or other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such Fiscal Year is zero,
Depreciation shall be determined with reference to such beginning Carrying Value
using any reasonable method selected by the Managing Member.

 

“DGCL” means the State of Delaware General Corporation Law, as amended from time
to time.

 

“East” means Virtu Financial Operating LLC, a Delaware limited liability
company.

 

“Employee Equity Letters” means (i) those certain Unit Vesting, Equity Retention
and Restrictive Covenant Agreements by and between Pubco, the Company and
certain Non-Pubco Members party thereto, (ii) those certain Equity Retention and
Restrictive Covenant Agreements by and between Pubco, the Company and certain
Non-Pubco Members party thereto and (iii) those certain Unit Vesting, Equity
Retention and Restrictive Covenant Agreements by and between Pubco, the Company
and the members of Employee Holdco, in each case dated as of the date hereof.

 

“Employee Holdco LLC Agreement” means the limited liability company agreement of
Employee Holdco.

 

“Employee Holdco” means Virtu Employee Holdco LLC, a Delaware limited liability
company.

 

“Employee Trust” means Virtu Ireland Employee Trust, the trustee of which is
Virtu Ireland Employee Holdco Limited.

 

“Employee Vehicles” mean Employee Holdco and the Employee Trust.

 

“Equity Purchase Agreements” means (i) the Purchase Agreement by and between
Pubco and SL Stockholder and (ii) the Purchase Agreement by and among Pubco and
certain members of the Company, in each case dated as of the date hereof.

 

“Equity Redemption and Purchase Agreement” means that certain Equity Redemption
and Purchase Agreement, dated as of December 7, 2014, by and among Pre-IPO
Temasek Member, Temasek Stockholder, Silver Lake Partners III DE (AIV III),
L.P., Silver Lake Technology Investors III, L.P., SL Stockholder, the management
parties thereto, Silver Lake Technology Associates III, L.P., and, solely for
the purposes of the provisions expressly referred to therein, SLP Virtu
Investors, LLC, Employee Holdco and the Company.

 

“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation

 

8

--------------------------------------------------------------------------------


 

interests or (iii) similar rights or securities in such Person or any of its
Subsidiaries, or any rights or securities convertible into or exchangeable for,
options or other rights to acquire from such Person or any of its Subsidiaries,
or obligation on the part of such Person or any of its Subsidiaries to issue,
any of the foregoing.

 

“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof,
by and among Pubco, the Company and the holders of Common Units and shares of
Class C Common Stock and Class D Common Stock from time to time party thereto.

 

“Exchanged Shares” means any shares of Class A Common Stock or Class B Common
Stock issued in exchange for Paired Interests pursuant to the Exchange
Agreement.

 

“Financial Asset” means commodities, currencies, equities, notes, bonds,
securities, evidence of indebtedness and derivatives thereof.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Fiscal Year” means the Company’s fiscal year, which shall initially be the
calendar year and which may be changed from time to time as determined by the
Managing Member.

 

“Form 8-A Effective Time” has the meaning set forth in the Reorganization
Agreement.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

 

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

 

“Intermediate Holdings I” means Virtu Financial Intermediate Holdings LLC, a
Delaware limited liability company.

 

“Intermediate Holdings II” means Virtu Financial Intermediate Holdings II LLC, a
Delaware limited liability company.

 

“Involuntary Transfer” means any Transfer of Units by a Member resulting from
(i) any seizure under levy of attachment or execution, (ii) any bankruptcy
(whether voluntary or involuntary), (iii) any Transfer to a state or to a public
officer or agency pursuant to any statute pertaining to escheat or abandoned
property, (iv) any divorce or separation agreement or a final decree of a court
in a divorce action or (v) death or permanent disability.

 

9

--------------------------------------------------------------------------------


 

“IPO” means the initial underwritten public offering of Pubco.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Jaguar Trading” means trading through the use of electronically automated means
to analyze and act upon Economic Numerical Data (i.e., economic data released by
government agencies, quasi-governmental agencies, or industry groups commonly
tracked by investors (e.g., ADP or Gallup employment data, the Michigan Consumer
Sentiment Index and National Association of Realtors home-sale data)) with the
intent to enter a position within two seconds after the public (or equivalent)
release of such economic numerical data, including by using models and
algorithms to predict the effect on prices of such economic numerical data.
Economic Numerical Data does not include financial instrument price and volume
data. Jaguar Trading does not include trading in which each instruction to
acquire or dispose of a specified quantity of a single instrument is
individually manually generated and submitted for execution by a natural person
(and not by any algorithmic means), even if such Order is executed within two
seconds after the release of such economic numerical data (for example, and
without limitation, the execution of a previously placed Stop Order triggered
after the release of economic numerical data).

 

“Liens” means any pledge, encumbrance, security interest, purchase option,
conditional sale agreement, call or similar right.

 

“Limited Ownership Minimum” means, with respect to the SL Equityholders, the
Temasek Equityholders or the Viola Members, as the case may be, if the number of
its Owned Shares exceeds 3,731,975, as adjusted for any stock split, stock
dividend, reverse stock split, combination, recapitalization, reclassification
or similar event.

 

“Managing Member” means (i) Pubco so long as Pubco has not withdrawn as the
Managing Member pursuant to Section 7.02 and (ii) any successor thereof
appointed as Managing Member in accordance with Section 7.02.

 

“Member” means any Person named as a Member of the Company on the Member
Schedule and the books and records of the Company, as the same may be amended
from time to time to reflect any Person admitted as an Additional Member or a
Substitute Member, for so long as such Person continues to be a Member of the
Company.

 

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
“partner nonrecourse debt” (as defined in Treasury Regulation
Section 1.704-2(b)(4)) equal to the Company Minimum Gain that would result if
such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulation Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulation Section 1.704-2(i)(3).

 

10

--------------------------------------------------------------------------------


 

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

“Merger Sub I” means Virtu Financial Merger Sub LLC, a Delaware limited
liability company.

 

“Merger Sub II” means Virtu Financial Merger Sub II LLC, a Delaware limited
liability company.

 

“MIP” means the Virtu Financial LLC Management Incentive Plan, as the same may
be amended from time to time.

 

“MTH Transaction Agreement” means the Transaction and Merger Agreement, dated as
of April 17, 2011, and amended as of July 8, 2011, by and among the Company,
Parent LLC, West, East and the other parties signatory thereto.

 

“MTH Transaction Documents” means (i) the MTH Transaction Agreement and (ii) the
Ancillary Agreements and the Specified Agreements (as each such term is defined
in the MTH Transaction Agreement).

 

“MTH Transaction Effective Date” means July 8, 2011.

 

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments (without duplication):

 

(i)                                     Any income of the Company that is exempt
from federal income tax and not otherwise taken into account in computing Net
Income or Net Loss pursuant to this definition of “Net Income” and “Net Loss”
shall be added to such taxable income or loss;

 

(ii)                                  Any expenditures of the Company described
in Section 705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B) of the
Code expenditures pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i),
and not otherwise taken into account in computing Net Income and Net Loss
pursuant to this definition of “Net Income” and “Net Loss,” shall be treated as
deductible items;

 

(iii)                               In the event the Carrying Value of any
Company asset is adjusted pursuant to subparagraphs (ii) or (iii) of the
definition of “Carrying Value,” the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the Carrying Value of the asset)
or an item of loss (if the adjustment decreases the Carrying Value of the asset)
from the disposition of such asset and shall be taken into account, immediately
prior to the event giving rise to such adjustment, for purposes of computing Net
Income and/or Net Loss;

 

11

--------------------------------------------------------------------------------


 

(iv)                              Gain or loss resulting from any disposition of
Property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Carrying Value of the Property
disposed of, notwithstanding that the adjusted tax basis of such Property
differs from its Carrying Value;

 

(v)                                 In lieu of the depreciation, amortization,
and other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such Fiscal
Year, computed in accordance with the definition of Depreciation;

 

(vi)                              To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Section 734(b) of the Code is
required, pursuant to Treasury Regulations Section 1.704-(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
other than in liquidation of a Member’s interest in the Company, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases such basis) from
the disposition of such asset and shall be taken into account for purposes of
computing Net Income or Net Loss; and

 

(vii)                           Notwithstanding any other provision of this
definition, any items that are specially allocated pursuant to Section 5.04(b),
Section 5.04(c) and Section 5.04(d) shall not be taken into account in computing
Net Income and Net Loss.

 

The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Section 5.04(b), Section 5.04(c) and
Section 5.04(d) shall be determined by applying rules analogous to those set
forth in subparagraphs (i) through (vi) above.

 

“Non-Pubco Member” means any Member that is not a Pubco Member.

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

 

“Order” means an instruction to acquire or dispose of a specified quantity or
amount of a Financial Asset.

 

“Owned Shares” with respect to the SL Equityholders, the Temasek Equityholders
or the Viola Members, as the case may be, the total number of shares of Class A
Common Stock beneficially owned (as such term is defined in Rule 13d-3 and
Rule 13d-5 under the Exchange Act) by the SL Equityholders, the Temasek
Equityholders or the Viola Members, as the case may be (including, for the
purposes of this definition, any Person that owns either Units or Pubco Common
Stock and that otherwise qualifies under the definition of “SL Equityholder”,
“Temasek Equityholder” or “Viola Member”, as the case may be), in the aggregate
and without duplication, as of the date of such calculation (determined on an
“as-converted” basis taking into account any and all securities then convertible
into, or exercisable or exchangeable for, shares of

 

12

--------------------------------------------------------------------------------


 

Class A Common Stock (including Common Units and shares of Class C Common Stock
exchangeable pursuant to the Exchange Agreement).

 

“Ownership Minimum” means, with respect to the SL Members, the Temasek
Equityholders or the Viola Members, as the case may be, if the number of its
Owned Shares exceeds 7,463,950, as adjusted for any stock split, stock dividend,
reverse stock split, combination, recapitalization, reclassification or similar
event.

 

“Paired Interest” has the meaning set forth in the Exchange Agreement.

 

“Parent LLC” means VFH Parent LLC, a Delaware limited liability company.

 

“Participating Unvested Common Units” means Unvested Common Units that have been
reclassified from Class A-2 Profits Interests that remain subject to further
vesting requirements under the terms of such Class A-2 Profits Interests.

 

“Percentage Interest” means, with respect to any Member, a fractional amount,
expressed as a percentage: (i) the numerator of which is the aggregate number of
Common Units owned of record thereby (excluding any Unvested Common Units other
than Participating Unvested Common Units) and (ii) the denominator of which is
the aggregate number of Common Units issued and outstanding (excluding any
Unvested Common Units other than Participating Unvested Common Units). The sum
of the outstanding Percentage Interests of all Members shall at all times equal
100%.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.

 

“Plan Assets Regulation” means the Department of Labor regulations codified at
29 CFR Section 2510.3-101.

 

“Post-IPO SL Members” means (i) SLP Virtu Investors, LLC, a Delaware limited
liability company, and (ii) Silver Lake Technology Associates III, L.P., a
Delaware limited partnership.

 

“Pre-IPO Temasek Member” means Wilbur Investments LLC, a Delaware limited
liability company.

 

“Prime Rate” means the rate of interest from time to time identified by JP
Morgan Chase, N.A. as being its “prime” or “reference” rate.

 

“Property” means an interest of any kind in any real, personal or intellectual
(or mixed) property, including cash, and any improvements thereto, and shall
include both tangible and intangible property.

 

“Pubco Common Stock” means all classes and series of common stock of Pubco,
including the Class A Common Stock, Class B Common Stock, Class C Common Stock
and Class D Common Stock.

 

13

--------------------------------------------------------------------------------


 

“Pubco Equity Plan” means the Virtu Financial, Inc. 2014 Equity Incentive Plan,
as the same may be amended from time to time.

 

“Pubco Member” means (i) Pubco and (ii) any Subsidiary of Pubco (other than the
Company and its Subsidiaries) that that is a Member (including, as of
immediately following the Reorganization, Intermediate Holdings I and
Intermediate Holdings II).

 

“Pubco Subscription Agreements” means those certain Subscription Agreements by
and between Pubco and each of the Non-Pubco Members as of the date hereof, dated
as of the date hereof.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among Pubco, SL Stockholder, Temasek Stockholder
and the Non-Pubco Members party thereto (which the parties hereto acknowledge
and agree replaces the form of Registration Rights Agreement attached as
Exhibit A to the Second A&R LLC Agreement).

 

“Regulatory Agency” means the SEC, FINRA, the Financial Services Authority, any
non-U.S. regulatory agency and any other regulatory authority or body (including
any state or provincial securities authority and any self-regulatory
organization) with jurisdiction over the Company or any of its Subsidiaries.

 

“Relative Percentage Interest” means, with respect to any Member relative to
another Member or Members, a fractional amount, expressed as a percentage, the
numerator of which is the Percentage Interest of such Member; and the
denominator of which is (x) the Percentage Interest of such Member plus (y) the
aggregate Percentage Interest of such other Member or Members.

 

“Relevant Date” means, with respect to any Restricted Member, (i) for as long
the Termination Date has not occurred with respect to such Restricted Member,
the date that such Restricted Member engages in any activity that is prohibited
by Section 9.04 and (ii) if the Termination Date has occurred with respect to
such Restricted Member, such Termination Date.

 

“Reorganization Date Capital Account Balance” means, with respect to any Member,
the positive Capital Account balance of such Member as of immediately following
the Reorganization, the amount or deemed value of which is set forth on the
Member Schedule.

 

“Reorganization Documents” means the Reorganization Agreement, this Agreement,
the SL-Temasek Merger Agreement, the Temasek Merger Agreement, the Tax
Receivable Agreements, the Exchange Agreement, the SL Stockholders Agreement,
the Registration Rights Agreement, the Pubco Subscription Agreement, the
Employee Equity Letters, the MIP and the Equity Purchase Agreements.

 

“Reserves” means, as of any date of determination, amounts allocated by the
Managing Member, in its reasonable judgment, to reserves maintained for working

 

14

--------------------------------------------------------------------------------


 

capital of the Company, for contingencies of the Company, for operating expenses
and debt reduction of the Company.

 

“Restricted Member” means the Persons identified on Schedule B.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Simultaneous” means, with respect to more than one event, the occurrence of
such events occurring within 500 milliseconds of each other.

 

“SL” means SLP Virtu Investors, LLC. or any other SL Equitholder designated in
writing to the Company as such by SL.

 

“SL Equityholder” means the SL Members and the SL Stockholder (so long as it
owns Pubco Common Stock) and any Affiliate thereof that owns Pubco Common Stock.

 

“SL Members” means the Post-IPO SL Members and any other investment fund
managed, sponsored, controlled or advised by SL’s investment manager or any of
its Affiliates that owns Units.

 

“SL-Temasek Merger Agreement” means the Merger Agreement, dated as of the date
hereof, by and among Pubco, Merger Sub I, Intermediate Holdings I, SLP III EW
Feeder LLC, a Delaware limited liability company, SL Stockholder, and Temasek
Stockholder.

 

“SL Stockholder” means SLP III EW Feeder I, L.P., a Delaware limited
partnership.

 

“SL Stockholders Agreement” means the Stockholders Agreement, dated as of the
date hereof, by and among Pubco, the Post-IPO SL Members, SL Stockholder, Viola,
TJMT Holdings and the other Persons party thereto or that may become parties
thereto from time to time.

 

“Strategy Competition” means (i) trading activities that utilize trading
strategies that constitute Algorithmic Liquidity Trading or Jaguar Trading or
(ii) any other strategy in which the Company or any of its Subsidiaries engages
in a material way or has concrete plans to engage in a material way as of the
Relevant Date, in each case as reasonably determined by the Managing Member.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of Equity Securities or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or

 

15

--------------------------------------------------------------------------------


 

indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof.

 

“Substitute Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the Transfer of then-existing Units
to such Person.

 

“Tax Distribution” means a distribution made by the Company pursuant to
Section 5.03(e)(i) or Section 5.03(e)(iii) or a distribution made by the Company
pursuant to another provision of Section 5.03 but designated as a Tax
Distribution pursuant to Section 5.03(e)(ii).

 

“Tax Distribution Amount” means, with respect to a Member’s Units, whichever of
the following applies with respect to the applicable Tax Distribution, in each
case in amount not less than zero:

 

(i)                                     With respect to a Tax Distribution
pursuant to Section 5.03(e)(i), the excess, if any, of (A) such Member’s
required annualized income installment for such estimated payment date under
Section 6655(e) of the Code, assuming that (w) such Member is a corporation
(which assumption, for the avoidance of doubt, shall not affect the
determination of the Tax Rate), (x) Section 6655(e)(2)(C)(ii) is in effect,
(y) such Member’s only income is from the Company, and (z) the Tax Rate applies,
which amount shall be calculated based on the projections believed by the
Managing Member in good faith to be, reasonable projections of the net taxable
income to be allocated to such Units pursuant to this Agreement and without
regard to any adjustments pursuant to Section 704(c) or Section 743(b) of the
Code over (B) the aggregate amount of Tax Distributions designated by the
Company pursuant to Section 5.03(e)(ii) with respect to such Units since the
date of the previous Tax Distribution pursuant to Section 5.03(e)(i) (or if no
such Tax Distribution was required to be made, the date such Tax Distribution
would have been made pursuant to Section 5.03(e)(i)).

 

(ii)                                  With respect to the designation of an
amount as a Tax Distribution pursuant to Section 5.03(e)(ii), the product of
(x) the net taxable income, determined without regard to any adjustments
pursuant to Section 704(c) or Section 743(b) of the Code projected, in the good
faith belief of the Managing Member, to be allocated to such Units pursuant to
this Agreement during the period since the date of the previous Tax Distribution
(or, if more recent, the date that the previous Tax Distribution pursuant to
Section 5.03(e)(i) would have been made or, in the case of the first
distribution pursuant to Section 5.03(b), the date of this Agreement), and
(y) the Tax Rate.

 

(iii)                               With respect to an entire Fiscal Year to be
calculated for purposes of Section 5.03(e)(iii), the excess, if any, of (A) the
product of (x) the net taxable income, determined without regard to any
adjustments pursuant to Section 704(c) or Section 743(b) of the Code, allocated
to such Units pursuant to this Agreement for the relevant Fiscal Year, and
(y) the Tax Rate, over (B) the aggregate amount of Tax

 

16

--------------------------------------------------------------------------------


 

Distributions (other than Tax Distributions under Section 5.03(e)(iii) with
respect to a prior Fiscal Year) with respect to such Units made with respect to
such Fiscal Year.

 

For purposes of this Agreement, in determining the Tax Distribution Amount of a
Member, the taxable income allocated to such Member’s Units shall be offset by
any taxable losses (determined without regard to any adjustments pursuant to
Section 704(c) or Section 743(b) of the Code) previously allocated to such Units
to the extent such losses were not allocated in the same proportion as the
Member’s Percentage Interests and have not previously offset taxable income in
the determination of the Tax Distribution Amount.

 

“Tax Rate” means the highest marginal tax rates for an individual or corporation
that is resident in New York City applicable to ordinary income, qualified
dividend income or capital gains, as appropriate, taking into account the
holding period of the assets disposed of and the year in which the taxable net
income is recognized by the Company, and taking into account the deductibility
of state and local income taxes as applicable at the time for federal income tax
purposes and any limitations thereon including pursuant to Section 68 of the
Code, which Tax Rate shall be the same for all Members and shall not be less
than 45%.

 

“Tax Receivable Agreements” means (i) the Tax Receivable Agreement by and among
Pubco, TJMT Holdings, the Employee Vehicles and the other persons listed on the
signature pages thereto, (ii) the Tax Receivable Agreement by and among Pubco
and the SL Members and (iii) the Tax Receivable Agreement by and among Pubco,
the SL Stockholder and the Temasek Stockholder.

 

“Temasek” means the Temasek Stockholder or any other Temasek Equityholder
designated in writing to the Company as such by Temasek.

 

“Temasek Equityholder” means the Temasek Stockholder (so long as it owns Pubco
Common Stock) and any Affiliate thereof that owns Pubco Common Stock.

 

“Temasek Holdings” means Temasek Holdings (Private) Limited, a Singapore private
limited company.

 

“Temasek Merger Agreement” means the Merger Agreement, dated as of the date
hereof, by and among Pubco, Merger Sub II, Intermediate Holdings II, the Pre-IPO
Temasek Member and Temasek Stockholder.

 

“Temasek Stockholder” means Havelock Fund Investments Pte Ltd., a Singapore
private limited company.

 

“Termination Date” means, with respect to any Restricted Member, the date such
Restricted Member ceases to be employed by Pubco, the Company or any of their
respective Controlled Affiliates.

 

“TJMT Holdings” means TJMT Holdings LLC (f/k/a Virtu Holdings LLC), a Delaware
limited liability company.

 

17

--------------------------------------------------------------------------------


 

“Transfer” means any sale, assignment, transfer, exchange, gift, bequest,
pledge, hypothecation or other disposition or encumbrance, direct or indirect,
in whole or in part, by operation of law or otherwise, and shall include all
matters deemed to constitute a Transfer under Article VIII. The terms
“Transferred”, “Transferring”, “Transferor”, “Transferee” and “Transferable”
have meanings correlative to the foregoing.

 

“Treasury Regulations” mean the regulations promulgated under the Code, as
amended from time to time.

 

“Units” means Common Units or any other class of limited liability interests in
the Company designated by the Company after the date hereof in accordance with
this Agreement; provided that any type, class or series of Units shall have the
designations, preferences and/or special rights set forth or referenced in this
Agreement, and the membership interests of the Company represented by such type,
class or series of Units shall be determined in accordance with such
designations, preferences and/or special rights.

 

“Unvested Common Unit” means, on any date of determination, any Common Unit held
by a Member that is not “vested” in accordance with the MIP and such Member’s
(or its direct or indirect Transferor’s) applicable Employee Equity Letter.

 

“Unvested Member” means any Member that is a holder of Unvested Common Units in
such Member’s capacity as a holder of such Unvested Common Units.

 

“Vested Common Unit” means, on any date of determination, any Common Unit held
by a Member that is “vested” in accordance with the MIP and such Member’s (or
its direct or indirect Transferor’s) applicable Employee Equity Letter.

 

“Viola” means Vincent Viola, an individual.

 

“Viola Members” means (i) Viola, (ii) TJMT Holdings and (iii) any Affiliated
Transferee of a Viola Member that owns Units from time to time; provided, that
under no circumstances shall any Employee Vehicle be deemed a Viola Member.

 

“West” means Virtu-MTH Holdings LLC, a Delaware limited liability company.

 

(b)                                 Each of the following terms is defined in
the Section set forth opposite such term:

 

Term

 

Section

645 Madison

 

10.03

A&R LLC Agreement

 

Recitals

Agreement

 

Preamble

Call Member

 

9.05(a)

Call Notice

 

9.05(a)

Call Paired Interests

 

9.05(a)

 

18

--------------------------------------------------------------------------------


 

Term

 

Section

Call Price

 

9.05(b)

Cifu

 

7.07(a)

Company

 

Preamble

Company Parties

 

9.04(b)

Confidential Information

 

12.11(b)

Controlled Entities

 

10.02(e)

Dissolution Event

 

11.01(c)

Economic Pubco Security

 

4.01(a)

e-mail

 

12.03

Employee Holdco Action

 

9.09(a)

Employee Holdco Interests

 

9.09(a)

Employee Holdco Members

 

9.09(a)

Employee Trust Beneficiaries

 

9.09(a)

Equityholder Parties

 

12.11(a)

Equityholders

 

12.11(a)

Expenses

 

10.02(e)

GAAP

 

3.03(b)

Hypothetical Liquidation Value

 

3.01(a)

Indemnification Sources

 

10.02(e)

Indemnitee-Related Entities

 

10.02(e)(i)

Initial LLC Agreement

 

Recitals

Jointly Indemnifiable Claims

 

10.02(e)(ii)

Lease

 

10.03

Member Schedule

 

3.01(a)

Officers

 

7.08(a)

PROCESS AGENT

 

12.05(b)

Pubco

 

Preamble

Regulatory Allocations

 

5.04(c)

Reorganization

 

Recitals

Reorganization Agreement

 

Recitals

Revaluation

 

5.02(c)

SL Investor

 

Recitals

Tax Matters Partner

 

6.01

Transferor Member

 

5.02(b)

Withholding Advances

 

5.06(b)

 

Section 1.02                     Other Definitional and Interpretative
Provisions. The words “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement. The captions herein are included
for convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections and Schedules are to
Articles, Sections and Schedules of this Agreement unless

 

19

--------------------------------------------------------------------------------


 

otherwise specified. All Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule but not otherwise defined
therein, shall have the meaning as defined in this Agreement. Any singular term
in this Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules or regulations promulgated
thereunder. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively. References to “law”, “laws” or to a particular statute
or law shall be deemed also to include any Applicable Law. As used in this
Agreement, all references to “majority in interest” and phrases of similar
import shall be deemed to refer to such percentage or fraction of interest based
on the Relative Percentage Interests of the Members subject to such
determination. Unless otherwise expressly provided herein, when any approval,
consent or other matter requires any action or approval of any group of Members,
including any holders of any class of Units, such approval, consent or other
matter shall require the approval of a majority in interest of such group of
Members. Except to the extent otherwise expressly provided herein, all
references to any Member shall be deemed to refer solely to such Person in its
capacity as such Member and not in any other capacity.

 

ARTICLE II

 

THE COMPANY

 

Section 2.01                Formation. The Company was formed upon the filing of
the certificate of formation of the Company with the Secretary of State of the
State of Delaware on April 8, 2011, as amended on July 8, 2011. The authorized
officer or representative, as an “authorized person” within the meaning of the
Delaware Act, shall file and record any amendments and/or restatements to the
certificate of formation of the Company and such other certificates and
documents (and any amendments or restatements thereof) as may be required under
the laws of the State of Delaware and of any other jurisdiction in which the
Company may conduct business. The authorized officer or representative shall, on
request, provide any Member with copies of each such document as filed and
recorded. The Members hereby agree that the Company and its Subsidiaries shall
be governed by the terms and conditions of this Agreement and, except as
provided herein, the Delaware Act.

 

Section 2.02                 Name. The name of the Company shall be Virtu
Financial LLC; provided that the Managing Member may change the name of the
Company to such other name as the Managing Member shall determine in its sole

 

20

--------------------------------------------------------------------------------


 

discretion, and shall have the authority to execute, acknowledge, deliver, file
and record such further certificates, amendments, instruments and documents, and
to do all such other acts and things, as may be required by Applicable Law or
as, in the reasonable judgment of the Managing Member, may be necessary or
advisable to effect such change.

 

Section 2.03                Term. The Company shall have perpetual existence
unless sooner dissolved and its affairs wound up as provided in Article XI.

 

Section 2.04                  Registered Agent and Registered Office. The name
of the registered agent of the Company for service of process on the Company in
the State of Delaware shall be The Corporation Trust Company, and the address of
such registered agent and the address of the registered office of the Company in
the State of Delaware shall be Corporation Trust Center, 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801. Such office and such agent may be
changed to such place within the State of Delaware and any successor registered
agent, respectively, as may be determined from time to time by the Managing
Member in accordance with the Delaware Act.

 

Section 2.05                  Purposes. The Company has been formed for the
object and purpose of, and the nature of the business to be conducted and
promoted by the Company is to engage in the Business and to carry on any other
lawful act or activities for which limited liability companies may be organized
under the Delaware Act.

 

Section 2.06                 Powers of the Company. The Company shall have the
power and authority to take any and all actions necessary, appropriate or
advisable to or for the furtherance of the purposes set forth in Section 2.05.

 

Section 2.07                 Partnership Tax Status. The Members intend that the
Company shall be treated as a partnership for federal, state and local income
tax purposes to the extent such treatment is available, and agree to take (or
refrain from taking) such actions as may be necessary to receive and maintain
such treatment and refrain from taking any actions inconsistent thereof.

 

Section 2.08                 Regulation of Internal Affairs. The internal
affairs of the Company and the conduct of its business shall be regulated by
this Agreement, and to the extent not provided for herein, shall be determined
by the Managing Member.

 

Section 2.09                 Ownership of Property. Legal title to all Property,
conveyed to, or held by the Company or its Subsidiaries shall reside in the
Company or its Subsidiaries and shall be conveyed only in the name of the
Company or its Subsidiaries and no Member or any other Person, individually,
shall have any ownership of such Property.

 

Section 2.10                 Subsidiaries. The Company shall cause the business
and affairs of each of the Subsidiaries to be managed by the Managing Member in
accordance with and in a manner consistent with this Agreement.

 

21

--------------------------------------------------------------------------------


 

ARTICLE III

 

UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS

 

Section 3.01               Units; Admission of Members.

 

(a)                                 Effective upon the Reorganization, pursuant
to Section 2.1(b)(vi) of the Reorganization Agreement, (i) Pubco has been
admitted to the Company as the Managing Member and (ii) the Company has hereby
reclassified all Class A-1 Interests, Class A-2 Capital Interests, Class A-2
Profits Interests and Class B Interests outstanding as of immediately prior to
the Form 8-A Effective Time into the number of Common Units, in the aggregate,
set forth on Schedule C and each such Class A-1 Interest, Class A-2 Capital
Interest, Class A-2 Profits Interest and Class B Interest has been hereby
reclassified into a number of Common Units (rounded up or down to the nearest
whole number) having a value equal to the amount that would have been
distributed in respect thereof pursuant to Article XI of the Second A&R LLC
Agreement had the Company been liquidated on the date of the Form 8-A Effective
Time and gross proceeds from such liquidation been distributed to the Members as
of immediately prior to the Form 8-A Effective Time pursuant to Article XI of
the Second A&R LLC Agreement in an aggregate amount equal to the total equity
value of all Class A-1 Interests, Class A-2 Capital Interests, Class A-2 Profits
Interests and Class B Interests immediately prior to the Reorganization that is
implied by the public offering price per share of Class A Common Stock in the
IPO (with respect to each Class A-1 Interest, Class A-2 Capital Interest,
Class A-2 Profits Interest or Class B Interest, its “Hypothetical Liquidation
Value”). In connection with such reclassification, Common Units reclassified
from Class A-2 Profits Interests or Class B Interests that were subject to
vesting restrictions immediately prior to the Reorganization have been hereby
reclassified as Unvested Common Units on terms set forth in the Employee Equity
Letters and the MIP. After giving effect to the reclassification described in
clause (ii) above, each of the Persons listed on the Member Schedule delivered
to the SL Equityholders, the Temasek Equityholders and TJMT Holdings
concurrently with the execution of this Agreement (the “Member Schedule”) owns
the number of Common Units set forth opposite such Member’s name on the Member
Schedule. As soon as reasonably practicable following the execution of this
Agreement, the Company shall provide written notice to each Member setting forth
the Hypothetical Liquidation Value attributable to the Class A-1 Interests,
Class A-2 Capital Interests, Class A-2 Profits Interests and/or Class B
Interests previously held thereby and the resulting number of Common Units then
owned thereby. The Member Schedule shall be maintained by the Managing Member on
behalf of the Company in accordance with this Agreement and, upon any subsequent
update to the Member Schedule, the Managing Member shall promptly deliver a copy
of such updated Member Schedule to the SL Equityholders, the Temasek
Equityholders and the Viola Members. When any Units or other Equity Securities
of the Company are issued, repurchased, redeemed, converted or Transferred in
accordance with this Agreement, the Member Schedule shall be amended by the
Managing Member to reflect such issuance, repurchase, redemption or Transfer,
the admission of additional or substitute Members and the resulting Percentage
Interest of each Member. Following the date hereof, no

 

22

--------------------------------------------------------------------------------


 

Person shall be admitted as a Member and no additional Units shall be issued
except as expressly provided herein.

 

(b)                                 The Managing Member may cause the Company to
authorize and issue from time to time such other Units or other Equity
Securities of any type, class or series and having the designations, preferences
and/or special rights as may be determined the Managing Member. Such Units or
other Equity Securities may be issued pursuant to such agreements as the
Managing Member shall approve, including pursuant to the MIP, with respect to
Persons employed by or otherwise performing services for the Company or any of
its Subsidiaries, other equity compensation agreements, options or warrants.
When any such other Units or other Equity Securities are authorized and issued,
the Member Schedule and this Agreement shall be amended by the Managing Member
to reflect such additional issuances and resulting dilution, which shall be
borne pro rata by all Members based on their Common Units.

 

(c)                                  Unvested Common Units shall be subject to
the terms of the MIP and any applicable Employee Equity Letters, and the
Managing Member shall have sole and absolute discretion to interpret and
administer the MIP and Employee Equity Letters and to adopt such amendments
thereto or otherwise determine the terms and conditions of such Unvested Common
Units in accordance with this Agreement and the applicable Employee Equity
Letters. Distributions shall not be made in respect of Unvested Common Units
(other than Participating Unvested Common Units). Unvested Common Units that
fail to vest and are forfeited by the applicable Unvested Member shall be
cancelled by the Company (and the corresponding shares of Class C Common Stock
constituting the remainder of any Paired Interests in which such Unvested Common
Units were included shall be cancelled by Pubco, in each case for no
consideration) and shall not be entitled to any distributions pursuant to
Section 5.03.

 

Section 3.02                             Substitute Members and Additional
Members.

 

(a)                                 No Transferee of any Units or Person to whom
any Units are issued pursuant to this Agreement shall be admitted as a Member
hereunder or acquire any rights hereunder, including any class voting rights or
the right to receive distributions and allocations in respect of the Transferred
or issued Units, as applicable, unless (i) such Units are Transferred or issued
in compliance with the provisions of this Agreement (including Article VIII) and
(ii) such Transferee or recipient shall have executed and delivered to the
Company such instruments as the Managing Member deems necessary or desirable, in
its reasonable discretion, to effectuate the admission of such Transferee or
recipient as a Member and to confirm the agreement of such Transferee or
recipient to be bound by all the terms and provisions of this Agreement. Upon
complying with the immediately preceding sentence, without the need for any
further action of any Person, a Transferee or recipient shall be deemed admitted
to the Company as a Member. A Substitute Member shall enjoy the same rights, and
be subject to the same obligations, as the Transferor; provided that such
Transferor shall not be relieved of any obligation or liability hereunder
arising prior to the consummation of such Transfer but shall be relieved of all
future obligations with respect to the Units so Transferred. As promptly as
practicable after the admission of any Person as a Member,

 

23

--------------------------------------------------------------------------------


 

the books and records of the Company shall be changed to reflect such admission
of a Substitute Member or Additional Member. In the event of any admission of a
Substitute Member or Additional Member pursuant to this Section 3.02(a), this
Agreement shall be deemed amended to reflect such admission, and any formal
amendment of this Agreement (including the Member Schedule) in connection
therewith shall only require execution by the Company and such Substitute Member
or Additional Member, as applicable, to be effective.

 

(b)                                 If a Member shall Transfer all (but not less
than all) its Units, the Member shall thereupon cease to be a Member of the
Company.

 

Section 3.03                             Tax and Accounting Information.

 

(a)                                 Accounting Decisions and Reliance on Others.
All decisions as to accounting matters, except as otherwise specifically set
forth herein, shall be made by the Managing Member in accordance with Applicable
Law and with accounting methods followed for federal income tax purposes. In
making such decisions, the Managing Member may rely upon the advice of the
independent accountants of the Company.

 

(b)                                 Records and Accounting Maintained. The books
and records of the Company shall be kept, and the financial position and the
results of its operations recorded, in all material respects in accordance with
United States generally accepted accounting principles as in effect from time to
time (“GAAP”). The Fiscal Year of the Company shall be used for financial
reporting and for federal income tax purposes.

 

(c)                                  Financial Reports.

 

(i)                                     The books and records of the Company
shall be audited as of the end of each Fiscal Year by the same accounting firm
that audits the books and records of Pubco (or, if such firm declines to perform
such audit, by an accounting firm selected by the Managing Member).

 

(ii)                                  In the event neither Pubco nor the Company
is required to file an annual report on Form 10-K or quarterly report on
Form 10-Q, the Company shall deliver, or cause to be delivered, the following to
the SL Equityholders, the Temasek Equityholders and to the Viola Members, in
each case so long as it meets the Ownership Minimum:

 

(A)                               not later than ninety (90) days after the end
of each fiscal year of the Company, a copy of the audited consolidated balance
sheet of the Company and its Subsidiaries as of the end of such fiscal year and
the related statements of operations and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, all in reasonable detail; and

 

(B)                               not later than forty five (45) days or such
later time as permitted under applicable securities law after the end of each of
the

 

24

--------------------------------------------------------------------------------


 

first three fiscal quarters of each fiscal year, the unaudited consolidated
balance sheet of the Company and its Subsidiaries, and the related statements of
operations and cash flows for such quarter and for the period commencing on the
first day of the fiscal year and ending on the last day of such quarter.

 

(d)                                 Tax Returns.

 

(i)                                     The Company shall timely cause to be
prepared by an accounting firm selected by the Managing Member all federal,
state, local and foreign tax returns (including information returns) of the
Company and its Subsidiaries, which may be required by a jurisdiction in which
the Company and its Subsidiaries operate or conduct business for each year or
period for which such returns are required to be filed and shall cause such
returns to be timely filed. Upon request of any SL Equityholder, Temasek
Equityholder or any other Member, the Company shall furnish to such Member or
Equityholder a copy of each such tax return;

 

(ii)                                  The Company shall furnish to each Member
(a) as soon as reasonably practical after the end of each Fiscal Year and in any
event by April 30, all information concerning the Company and its Subsidiaries
required for the preparation of tax returns of such Members (or any beneficial
owner(s) of such Member), including a report (including Schedule K-1),
indicating each Member’s share of the Company’s taxable income, gain, credits,
losses and deductions for such year, in sufficient detail to enable such Member
to prepare its federal, state and other tax returns; provided that estimates of
such information believed by the Managing Member in good faith to be reasonable
shall be provided by March 10, (b) as soon as reasonably possible after the
close of the relevant fiscal period, but in no event later than ten days prior
to the date an estimated tax payment is due, such information concerning the
Company as is required to enable such Member (or any beneficial owner of such
Member) to pay estimated taxes and (c) as soon as reasonably possible after a
request by such Member, such other information concerning the Company and its
Subsidiaries that is reasonably requested by such Member for compliance with its
tax obligations (or the tax obligations of any beneficial owner(s) of such
Member) or for tax planning purposes; and

 

(iii)                               So long as it meets the Ownership Minimum,
the SL Equityholders, the Temasek Equityholders and the Viola Members shall be
entitled to review and comment on any tax returns or reports to be prepared
pursuant to this Section 3.03(d) at least 60 days prior to the due date for the
applicable tax return or report (including extensions). The SL Equityholders,
the Temasek Equityholders and the Viola Members shall notify the Company no
later than 30 days after receipt of a tax return or report of any changes
recommended thereby to such return or report. The Company shall consider in good
faith all reasonable comments of the SL Equityholders, the Temasek Equityholders
and the Viola Members to such tax returns or reports. If the Company does not
accept any such comment, the Company shall notify the SL Equityholders, the
Temasek Equityholders or the Viola Members, as applicable, of that fact. If
within five (5) days of such notification, the SL Equityholders, the Temasek
Equityholders or the Viola Members, as the case may be, request in writing a
review of a rejected comment, the Company shall cause its regular tax advisors
to review the comment and consult with

 

25

--------------------------------------------------------------------------------


 

the SL Equityholders, the Temasek Equityholders or the Viola Members, as the
case may be. The determination of the tax advisors following such review and
consultation shall definitively determine the position taken on the Company’s
tax return or report. For the avoidance of doubt, each of SL and Temasek shall
have the same rights with respect to reviewing and commenting on any tax returns
or reports prepared pursuant to Section 3.03(d) of the Second A&R LLC Agreement
for taxable periods prior to the date hereof, notwithstanding whether SL or
Temasek, as applicable, is a then-current Member.

 

(e)                             Inconsistent Positions. No Member shall take a
position on its income tax return with respect to any item of Company income,
gain, deduction, loss or credit that is different from the position taken on the
Company’s income tax return with respect to such item unless such Member
notifies the Company of the different position the Member desires to take and
the Company’s regular tax advisors, after consulting with the Member, are unable
to provide an opinion that (after taking into account all of the relevant facts
and circumstances) the arguments in favor of the Company’s position outweigh the
arguments in favor of the Member’s position.

 

Section 3.04                        Books and Records. The Company shall keep
full and accurate books of account and other records of the Company at its
principal place of business. No Equityholder (other than the Managing Member
and, in each case so long as it meets the Ownership Minimum, the SL
Equityholders, the Temasek Equityholders and the Viola Members) shall have any
right to inspect the books and records of Pubco, the Company or any of its
Subsidiaries; provided that, in the case of the SL Equityholders, the Temasek
Equityholders and the Viola Members, (i) such inspection shall be at reasonable
times and upon reasonable prior notice to the Company, but not more frequently
than once per calendar quarter and (ii) neither Pubco, the Company nor any of
its Subsidiaries shall be required to disclose (x) any source code or detailed
trading algorithms or any similar information the Managing Member determines to
be competitively sensitive or (y) any privileged information of Pubco, the
Company or any of its Subsidiaries so long as the Company has used commercially
reasonable efforts to enter into an arrangement pursuant to which it may provide
such information to the SL Equityholders, the Temasek Equityholders or the Viola
Members, as the case may be, without the loss of any such privilege.

 

ARTICLE IV

 

PUBCO OWNERSHIP; RESTRICTIONS ON PUBCO STOCK

 

Section 4.01              Pubco Ownership.

 

(a)                                 If at any time Pubco issues a share of
Class A Common Stock or Class B Common Stock or any other Equity Security of
Pubco entitled to any economic rights (including in the IPO) (an “Economic Pubco
Security”) with regard thereto (other than Class C Common Stock, Class D Common
Stock or other Equity Security of Pubco not entitled to any economic rights with
respect thereto), (i) the Company shall issue to Pubco one Common Unit (if Pubco
issues a share of Class A Common Stock or Class B Common Stock) or such other
Equity Security of the

 

26

--------------------------------------------------------------------------------


 

Company (if Pubco issues an Economic Pubco Security other than Class A Common
Stock or Class B Common Stock) corresponding to the Economic Pubco Security, and
with substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Economic Pubco Security and (ii) the net proceeds received by Pubco with respect
to the corresponding Economic Pubco Security, if any, shall be concurrently
contributed to the Company; provided, however, that if Pubco issues any Economic
Pubco Securities, some or all of the net proceeds of which are to be used to
fund expenses or other obligations of Pubco for which Pubco would be permitted a
distribution pursuant to Section 5.03(c), then Pubco shall not be required to
transfer such net proceeds to the Company which are used or will be used to fund
such expenses or obligations, and provided, further, that if Pubco issues any
shares of Class A Common Stock or Class B Common Stock in order to purchase or
fund the purchase from a Non-Pubco Member of a number of Common Units (and
shares of Class C Common Stock and/or Class D Common Stock, as applicable) or to
purchase or fund the purchase of shares of Class A Common Stock or Class B
Common Stock, in each case equal to the number of shares of Class A Common Stock
or Class B Common Stock issued, then the Company shall not issue any new Common
Units in connection therewith and Pubco shall not be required to transfer such
net proceeds to the Company (it being understood that such net proceeds shall
instead be transferred to such Non-Pubco Member as consideration for such
purchase).

 

(b)                                 Notwithstanding Section 4.01(a), this
Article IV shall not apply (i) to the issuance and distribution to holders of
shares of Pubco Common Stock of rights to purchase Equity Securities of Pubco
under a “poison pill” or similar shareholders rights plan (it being understood
that upon exchange of Paired Interests for Class A Common Stock or Class B
Common Stock, as the case may be, pursuant to the Exchange Agreement, such
Class A Common Stock or Class B Common Stock, as the case may be, will be issued
together with a corresponding right) or (ii) to the issuance under the Pubco
Equity Plan or Pubco’s other employee benefit plans of any warrants, options or
other rights to acquire Equity Securities of Pubco or rights or property that
may be converted into or settled in Equity Securities of Pubco, but shall in
each of the foregoing cases apply to the issuance of Equity Securities of Pubco
in connection with the exercise or settlement of such rights, warrants, options
or other rights or property.

 

Section 4.02                   Restrictions on Pubco Common Stock.

 

(a)                                 Except as otherwise determined by the
Managing Member in accordance with Section 4.02(d), (i) the Company may not
issue any additional Common Units to Pubco or any of its Subsidiaries unless
substantially simultaneously therewith Pubco or such Subsidiary issues or sells
an equal number of shares of Class A Common Stock or Class B Common Stock to
another Person and (ii) the Company may not issue any other Equity Securities of
the Company to Pubco or any of its Subsidiaries unless substantially
simultaneously, Pubco or such Subsidiary issues or sells, to another Person, an
equal number of shares of a new class or series of Equity Securities of Pubco or
such Subsidiary with substantially the same rights to dividends and
distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of the Company.

 

27

--------------------------------------------------------------------------------


 

(b)                                 Except as otherwise determined by the
Managing Member in accordance with Section 4.02(d), (i) Pubco or any of its
Subsidiaries may not redeem, repurchase or otherwise acquire any shares of
Class A Common Stock or Class B Common Stock (including upon forfeiture of any
Unvested Common Units or the acquisition of any such shares deposited in escrow)
unless substantially simultaneously the Company redeems, repurchases or
otherwise acquires from Pubco an equal number of Units for the same price per
security (or, if Pubco uses funds received from distributions from the Company
or the net proceeds from an issuance of Class A Common Stock or Class B Common
Stock to fund such redemption, repurchase or acquisition, then the Company shall
cancel an equal number of Units for no consideration) and (ii) Pubco or any of
its Subsidiaries may not redeem or repurchase any other Equity Securities of
Pubco unless substantially simultaneously, the Company redeems or repurchases
from Pubco an equal number of Equity Securities of the Company of a
corresponding class or series with substantially the same rights to dividends
and distributions (including distributions upon liquidation) or other economic
rights as those of such Equity Securities of Pubco for the same price per
security (or, if Pubco uses funds received from distributions from the Company
or the net proceeds from an issuance of Equity Securities other than Class A
Common Stock or Class B Common Stock to fund such redemption, repurchase or
acquisition, then the Company shall cancel an equal number of its corresponding
Equity Securities for no consideration). Except as otherwise determined by the
Managing Member in accordance with Section 4.02(d): (x) the Company may not
redeem, repurchase or otherwise acquire Common Units from Pubco or any of its
Subsidiaries unless substantially simultaneously Pubco or such Subsidiary
redeems, repurchases or otherwise acquires an equal number of Class A Common
Stock or Class B Common Stock for the same price per security from holders
thereof (except that if the Company cancels Common Units for no consideration as
described in Section 4.02(b)(i), then the price per security need not be the
same) and (y) the Company may not redeem, repurchase or otherwise acquire any
other Equity Securities of the Company from Pubco or any of its Subsidiaries
unless substantially simultaneously Pubco or such Subsidiary redeems,
repurchases or otherwise acquires for the same price per security an equal
number of Equity Securities of Pubco of a corresponding class or series with
substantially the same rights to dividends and distributions (including
dividends and distributions upon liquidation) and other economic rights as those
of such Equity Securities of Pubco (except that if the Company cancels Equity
Securities for no consideration as described in Section 4.02(b)(ii), then the
price per security need not be the same). Notwithstanding the immediately
preceding sentence, to the extent that any consideration payable to Pubco in
connection with the redemption or repurchase of any shares or other Equity
Securities of Pubco or any of its Subsidiaries consists (in whole or in part) of
shares or such other Equity Securities (including, for the avoidance of doubt,
in connection with the cashless exercise of an option or warrant), then
redemption or repurchase of the corresponding Common Units or other Equity
Securities of the Company shall be effectuated in an equivalent manner (except
if the Company cancels Common Units or other Equity Securities for no
consideration as described in this Section 4.02(b)).

 

(c)                                  The Company shall not in any manner effect
any subdivision (by any stock or unit split, stock or unit dividend or
distribution, reclassification, reorganization, recapitalization or otherwise)
or combination (by reverse

 

28

--------------------------------------------------------------------------------


 

stock or unit split, reclassification, reorganization, recapitalization or
otherwise) of the outstanding Common Units unless accompanied by a substantively
identical subdivision or combination, as applicable, of the outstanding Pubco
Common Stock, with corresponding changes made with respect to any other
exchangeable or convertible securities. Pubco shall not in any manner effect any
subdivision (by any stock or unit split, stock or unit dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock or unit split, reclassification, reorganization,
recapitalization or otherwise) of the outstanding Pubco Common Stock unless
accompanied by a substantively identical subdivision or combination, as
applicable, of the outstanding Common Units, with corresponding changes made
with respect to any other exchangeable or convertible securities.

 

(d)                                 Notwithstanding anything to the contrary in
this Article IV:

 

(i)                                     if at any time the Managing Member shall
determine that the Credit Agreement or any other debt instrument of Pubco, the
Company or its Subsidiaries shall not permit Pubco or the Company to comply with
the provisions of Section 4.02(a) or Section 4.02(b) in connection with the
issuance, redemption or repurchase of any shares of Class A Common Stock or
Class B Common Stock or other Equity Securities of Pubco or any of its
Subsidiaries or any Units or other Equity Securities of the Company, then the
Managing Member may in good faith implement an economically equivalent
alternative arrangement without complying with such provisions; provided that,
in the case that any such alternative arrangement is implemented because of
restrictions in any debt instrument other than the Credit Agreement, such
arrangement shall also be subject to the prior written consent (not to be
unreasonably withheld) of the Viola Members and the SL Equityholders, in each
case so long as it meets the Limited Ownership Minimum; and

 

(ii)                                  if (x) Pubco incurs any indebtedness and
desires to transfer the proceeds of such indebtedness to the Company and
(y) Pubco is unable to lend the proceeds of such indebtedness to the Company on
an equivalent basis because of restrictions in the Credit Agreement or any other
debt instrument of Pubco, the Company or its Subsidiaries, then notwithstanding
Section 4.02(a) or Section 4.02(b), the Managing Member may in good faith
implement an economically equivalent alternative arrangement in connection with
the transfer of proceeds to the Company using non-participating preferred Equity
Securities of the Company without complying with such provisions; provided that,
in the case that any such alternative arrangement is implemented because of
restrictions in any debt instrument other than the Credit Agreement, such
arrangement shall also be subject to the prior written consent (not to be
unreasonably withheld) of the Viola Members and the SL Equityholders, in each
case so long as it meets the Limited Ownership Minimum.

 

29

--------------------------------------------------------------------------------


 

ARTICLE V

 

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; DISTRIBUTIONS; ALLOCATIONS

 

Section 5.01                   Capital Contributions.

 

(a)                                 From and after the date hereof, no Member
shall have any obligation to the Company, to any other Member or to any creditor
of the Company to make any further Capital Contribution, except as expressly
provided in Section 18.02(c)(iii) of the MTH Transaction Agreement or Section
4.01(a).

 

(b)                                 RESERVED.

 

(c)                                  Except as expressly provided herein, no
Member, in its capacity as a Member, shall have the right to receive any cash or
any other property of the Company.

 

Section 5.02                   Capital Accounts.

 

(a)                                 Maintenance of Capital Accounts. The Company
shall maintain a Capital Account for each Member on the books of the Company in
accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such provisions,
the following provisions:

 

(i)                                     Each Member listed on the Member
Schedule shall be credited with the Reorganization Date Capital Account Balance
set forth on the Member Schedule. The Member Schedule shall be amended by the
Managing Member after the closing of the IPO and from time to time to reflect
adjustments to the Members’ Capital Accounts made in accordance with Sections
5.02(a)(ii), 5.02(a)(iii), 5.02(a)(iv), 5.02(c) or otherwise.

 

(ii)                                  To each Member’s Capital Account there
shall be credited: (A) such Member’s Capital Contributions, (B) such Member’s
distributive share of Net Income and any item in the nature of income or gain
that is allocated pursuant to Section 5.04 and (C) the amount of any Company
liabilities assumed by such Member or that are secured by any Property
distributed to such Member.

 

(iii)                               To each Member’s Capital Account there shall
be debited: (A) the amount of money and the Carrying Value of any Property
distributed to such Member pursuant to any provision of this Agreement, (B) such
Member’s distributive share of Net Loss and any items in the nature of expenses
or losses that are allocated to such Member pursuant to Section 5.04 and (C) the
amount of any liabilities of such Member assumed by the Company or that are
secured by any Property contributed by such Member to the Company.

 

30

--------------------------------------------------------------------------------


 

(iv)                              In determining the amount of any liability for
purposes of subparagraphs (ii) and (iii) above there shall be taken into account
Section 752(c) of the Code and any other applicable provisions of the Code and
the Treasury Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event that the Managing Member
shall reasonably determine that it is prudent to modify the manner in which the
Capital Accounts or any debits or credits thereto are maintained (including
debits or credits relating to liabilities that are secured by contributed or
distributed Property or that are assumed by the Company or the Members), the
Managing Member may make such modification so long as such modification will not
have any effect on the amounts distributed to any Person pursuant to Article XI
upon the dissolution of the Company. The Managing Member also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between
Capital Accounts of the Members and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(g), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulations Section 1.704-1(b).

 

(b)                                 Succession to Capital Accounts. In the event
any Person becomes a Substitute Member in accordance with the provisions of this
Agreement, such Substitute Member shall succeed to the Capital Account of the
former Member (the “Transferor Member”) to the extent such Capital Account
relates to the Transferred Units.

 

(c)                                  Adjustments of Capital Accounts. The
Company shall revalue the Capital Accounts of the Members in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) (a “Revaluation”) at the
following times: (i) immediately prior to the contribution of more than a de
minimis amount of money or other property to the Company by a new or existing
Member as consideration for one or more Units; (ii) the distribution by the
Company to a Member of more than a de minimis amount of property in respect of
one or more Units; (iii) the issuance by the Company of more than a de minimis
amount of Units as consideration for the provision of services to or for the
benefit of the Company (as described in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f)(5)(iii)); and (iv) the liquidation of the Company
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g) (other
than a liquidation pursuant to Section 708(b)(1)(B) of the Code); provided,
however, that adjustments pursuant to clauses (i), (ii) and (iii) above shall be
made only if the Managing Member reasonably determines that such adjustments are
necessary or appropriate to reflect the relative economic interest of the
Members.

 

(d)                                 No Member shall be entitled to withdraw
capital or receive distributions except as specifically provided herein. A
Member shall have no obligation to the Company, to any other Member or to any
creditor of the Company to restore any

 

31

--------------------------------------------------------------------------------


 

negative balance in the Capital Account of such Member. Except as expressly
provided elsewhere herein, no interest shall be paid on the balance in any
Member’s Capital Account.

 

(e)                                  Whenever it is necessary for purposes of
this Agreement to determine a Member’s Capital Account on a per Unit basis, such
amount shall be determined by dividing the Capital Account of such Member
attributable to the applicable class of Units held of record by such Member by
the number of Units of such class held of record by such Member.

 

Section 5.03                   Amounts and Priority of Distributions.

 

(a)                                 Distributions Generally. Except as otherwise
provided in Section 11.02, distributions shall be made to the Members as set
forth in this Section 5.03, at such times and in such amounts as the Managing
Member, in its sole discretion, shall determine.

 

(b)                                 Distributions to the Members. Subject to
Sections 5.03(e), and 5.03(f), at such times and in such amounts as the Managing
Member, in its sole discretion, shall determine, distributions shall be made to
the Members to the Members in proportion to their respective Percentage
Interests.

 

(c)                                  Pubco Distributions. Notwithstanding the
provisions of Section 5.03(b), the Managing Member, in its sole discretion, may
authorize that (i) cash be paid to Pubco (which payment shall be made without
pro rata distributions to the other Members) in exchange for the redemption,
repurchase or other acquisition of Units held by Pubco to the extent that such
cash payment is used to redeem, repurchase or otherwise acquire an equal number
of shares of Class A Common Stock or Class B Common Stock in accordance with
Section 4.02(b), and (ii) to the extent that the Managing Member determines that
expenses or other obligations of Pubco are related to its role as the Managing
Member or the business and affairs of Pubco that are conducted through the
Company or any of the Company’s direct or indirect Subsidiaries, cash (and, for
the avoidance of doubt, only cash) distributions may be made to Pubco (which
distributions shall be made without pro rata distributions to the other Members)
in amounts required for Pubco to pay (w) operating, administrative and other
similar costs incurred by Pubco, including payments in respect of Indebtedness
and preferred stock, to the extent the proceeds are used or will be used by
Pubco to pay expenses or other obligations described in this clause (ii) (in
either case only to the extent economically equivalent Indebtedness or Equity
Securities of the Company were not issued to Pubco), payments representing
interest with respect to payments not made when due under the terms of the Tax
Receivable Agreements and payments pursuant to any legal, tax, accounting and
other professional fees and expenses (but, for the avoidance of doubt, excluding
any tax liabilities of Pubco), (x) any judgments, settlements, penalties, fines
or other costs and expenses in respect of any claims against, or any litigation
or proceedings involving, Pubco, (y) fees and expenses (including any
underwriters discounts and commissions) related to any securities offering,
investment or acquisition transaction (whether or not successful) authorized by
the board of directors of Pubco and (z) other fees and expenses

 

32

--------------------------------------------------------------------------------


 

in connection with the maintenance of the existence of Pubco (including any
costs or expenses associated with being a public company listed on a national
securities exchange). For the avoidance of doubt, distributions made under this
Section 5.03(c) may not be used to pay or facilitate dividends or distributions
on the Pubco Common Stock and must be used solely for one of the express
purposes set forth under clause (i) or (ii) of the immediately preceding
sentence.

 

(d)                                 Distributions in Kind. Any distributions in
kind shall be made at such times and in such amounts as the Managing Member, in
its sole discretion, shall determine based on their fair market value as
determined by the Managing Member in the same proportions as if distributed in
accordance with Section 5.03(b), with all Members participating in proportion to
their respective Percentage Interests. If cash and property are to be
distributed in kind simultaneously, the Company shall distribute such cash and
property in kind in the same proportion to each Member. For the purposes of this
Section 5.03(d), if any such distribution in kind includes securities,
distributions to the Members shall be deemed proportionate notwithstanding that
the holders of Common Units that are included in Paired Interests with shares of
Class D Common Stock receive securities that have no more than ten times the
voting power of securities distributed to the holder of Common Units that are
included in Paired Interests with shares of Class C Common Stock, so long as
such securities issued to the holders of Common Units that are included in
Paired Interests with shares of Class D Common stock remain subject to automatic
conversion on terms no more favorable to such holders than those set forth in
Section 6.2 of the certificate of incorporation of Pubco.

 

(e)                                  Tax Distributions.

 

(i)                                     Notwithstanding any other provision of
this Section 5.03 to the contrary, to the extent permitted by Applicable Law and
consistent with the Company’s obligations to its creditors as reasonably
determined by the Managing Member, the Company shall make cash distributions by
wire transfer of immediately available funds pursuant to this
Section 5.03(e)(i) to each Member with respect to its Units at least two
(2) Business Days prior to the date on which any U.S. federal corporate
estimated tax payments are due, in an amount equal to such Member’s Tax
Distribution Amount, if any; provided that the Managing Member shall have no
liability to any Member in connection with any underpayment of estimated taxes,
so long as cash distributions are made in accordance with this
Section 5.03(e)(i) and the Tax Distribution Amounts are determined as provided
in paragraph (i) of the definition of Tax Distribution Amount.

 

(ii)                                  On any date that the Company makes a
distribution to the Members with respect to their Units under a provision of
Section 5.03 other than this Section 5.03(e), if the Tax Distribution Amount is
greater than zero, the Company shall designate all or a portion of such
distribution as a Tax Distribution with respect to a Member’s Units to the
extent of the Tax Distribution Amount with respect to such Member’s Units as of
such date (but not to exceed the amount of such distribution). For the avoidance
of doubt, such designation shall be performed with respect to all Members with
respect to which there is a Tax Distribution Amount as of such date.

 

33

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding any other provision of this
Section 5.03 to the contrary, if the Tax Distribution Amount for such Fiscal
Year is greater than zero, to the extent permitted by Applicable Law and
consistent with the Company’s obligations to its creditors as reasonably
determined by the Managing Member, the Company shall make additional
distributions under this Section 5.03(e)(iii) to the extent of such Tax
Distribution Amount for such Fiscal Year as soon as reasonably practicable after
the end of such Fiscal Year (or as soon as reasonably practicable after any
event that subsequently adjusts the taxable income of such Fiscal Year).

 

(iv)                              Under no circumstances shall Tax Distributions
reduce the amount otherwise distributable to any Member pursuant to this
Section 5.03 (other than this Section 5.03(e)) after taking into account the
effect of Tax Distributions on the amount of cash or other assets available for
distribution by the Company.

 

(f)                                   Pre-IPO Profits Distribution.
Notwithstanding Section 5.03(b), after the Reorganization, before any other
distributions are distributed to the Members by the Company or any of its
Subsidiaries, the Company shall, or shall cause its Subsidiaries to, distribute
to the Class A Members (as such term was defined in the Second A&R LLC
Agreement) as of the record date prior to the date hereof previously established
by the Company, in proportion to their respective Available Cash Flow
Percentages (as such term was defined in the Second A&R LLC Agreement) as of
such record date, an aggregate amount of cash determined by the Managing Member
up to an amount equal to (i) the Available Cash Flow attributable to the portion
of the fiscal period beginning on January 1, 2015 and ended on the date hereof
minus (ii) the amount of Available Cash Flow, if any, attributable to such
period and distributed to such Class A Members prior to the date hereof.

 

(g)                                  Reserved.

 

(h)                                 Reserved.

 

(i)                                     Assignment. SL and its Affiliated
Transferees shall have the right to assign to any Transferee of Common Units,
pursuant to a Transfer made in compliance with this Agreement, the right to
receive any portion of the amounts distributable or otherwise payable to SL
pursuant to Section 5.03(b).

 

Section 5.04                             Allocations.

 

(a)                                 Net Income and Net Loss. Except as otherwise
provided in this Agreement, and after giving effect to the special allocations
set forth in Section 5.04(b), Section 5.04(c) and Section 5.04(d), Net Income
and Net Loss (and, to the extent necessary, individual items of income, gain,
loss, deduction or credit) of the Company shall be allocated among the Members
in a manner such that the Capital Account of each Member, immediately after
making such allocation, is, as nearly as possible, equal to (i) the
distributions that would be made to such Member pursuant to Section 5.03(b) if
the Company were dissolved, its affairs wound up and its assets sold for cash
equal to their Carrying Value, all Company liabilities were satisfied (limited
with

 

34

--------------------------------------------------------------------------------


 

respect to each nonrecourse liability to the Carrying Value of the assets
securing such liability), and the net assets of the Company were distributed, in
accordance with Section 5.03(b), to the Members immediately after making such
allocation, minus (ii) such Member’s share of Company Minimum Gain and Member
Nonrecourse Debt Minimum Gain, computed immediately prior to the hypothetical
sale of assets.

 

(b)                                 Special Allocations. The following special
allocations shall be made in the following order:

 

(i)                                     Minimum Gain Chargeback. Except as
otherwise provided in Treasury Regulations Section 1.704-2(f), notwithstanding
any other provision of this Article V, if there is a net decrease in Company
Minimum Gain during any Fiscal Year, each Member shall be specially allocated
items of Company income and gain for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Member’s share of the net
decrease in Company Minimum Gain, determined in accordance with Treasury
Regulations Section 1.704-2(g). Allocations pursuant to the immediately
preceding sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.04(b)(i) is intended to
comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

(ii)                                  Member Minimum Gain Chargeback. Except as
otherwise provided in Treasury Regulations Section 1.704-2(i)(4),
notwithstanding any other provision of this Article V, if there is a net
decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt during any Fiscal Year, each Member who has a share of the
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Treasury Regulations Section 1.704-2(i)(5),
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, subsequent Fiscal Years) in an amount equal to such
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Treasury Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 5.04(b)(ii) is intended to comply with the minimum
gain chargeback requirement in Treasury Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

 

(iii)                               Qualified Income Offset. In the event any
Member unexpectedly receives any adjustments, allocations, or distributions
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or Section 1.704-1(b)(2)(ii)(d)(6), items of Company
income and gain shall be specially allocated to such Member in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the Adjusted Capital Account Deficit of the

 

35

--------------------------------------------------------------------------------


 

Member as promptly as possible; provided that an allocation pursuant to this
Section 5.04(b)(iii) shall be made only if and to the extent that the Member
would have an Adjusted Capital Account Deficit after all other allocations
provided for in this Article V have been tentatively made as if this
Section 5.04(b)(iii) were not in the Agreement.

 

(iv)                              Nonrecourse Deductions. Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Members in a manner
determined by the Managing Member consistent with Treasury Regulations Sections
1.704-2(b) and 1.704-2(c).

 

(v)                                 Member Nonrecourse Deductions. Any Member
Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Member who bears the economic risk of loss with respect to the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Treasury Regulations Sections 1.704-2(i)(1) and 1.704-2(j)(1).

 

(vi)                              Section 754 Adjustments. (A) To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to Sections
734(b) or 743(b) of the Code is required pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of such asset) or loss (if
the adjustment decreases the basis of such asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income and
Net Loss. (B) To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Sections 734(b) or 743(b) of the Code is required,
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to such Members in accordance with
their interests in the Company in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(c)                                  Curative Allocations. The allocations set
forth in Section 5.04(b)(i) through Section 5.04(b)(vi) and Section 5.04(d) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 5.04(c). Therefore,
notwithstanding any other provision of this Article V (other than the Regulatory
Allocations), the Managing Member shall make such offsetting special allocations
of Company income, gain, loss, or deduction in whatever manner it

 

36

--------------------------------------------------------------------------------


 

determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement and all Company items were allocated pursuant to
Section 5.04.

 

(d)                                 Loss Limitation. Net Loss (or individual
items of loss or deduction) allocated pursuant to Section 5.04 hereof shall not
exceed the maximum amount of Net Loss (or individual items of loss or deduction)
that can be allocated without causing any Member to have an Adjusted Capital
Account Deficit at the end of any Fiscal Year. In the event some but not all of
the Members would have Adjusted Capital Account Deficits as a consequence of an
allocation of Net Loss (or individual items of loss or deduction) pursuant to
Section 5.04 hereof, the limitation set forth in this Section 5.04(d) shall be
applied on a Member by Member basis and Net Loss (or individual items of loss or
deduction) not allocable to any Member as a result of such limitation shall be
allocated to the other Members in accordance with the positive balances in such
Member’s Capital Accounts so as to allocate the maximum permissible Net Loss to
each Member under Treasury Regulations Section 1.704-1(b)(2)(ii)(d). Any
reallocation of Net Loss pursuant to this Section 5.04(d) shall be subject to
chargeback pursuant to the curative allocation provision of Section 5.04(c).

 

Section 5.05                             Other Allocation Rules.

 

(a)                                 Interim Allocations Due to Percentage
Adjustment. If a Percentage Interest is the subject of a Transfer or the
Members’ interests in the Company change pursuant to the terms of the Agreement
during any Fiscal Year, the amount of Net Income and Net Loss (or items thereof)
to be allocated to the Members for such entire Fiscal Year shall be allocated to
the portion of such Fiscal Year which precedes the date of such Transfer or
change (and if there shall have been a prior Transfer or change in such Fiscal
Year, which commences on the date of such prior Transfer or change) and to the
portion of such Fiscal Year which occurs on and after the date of such Transfer
or change (and if there shall be a subsequent Transfer or change in such Fiscal
Year, which precedes the date of such subsequent Transfer or change), in
accordance with an interim closing of the books, and the amounts of the items so
allocated to each such portion shall be credited or charged to the Members in
accordance with Section 5.04 as in effect during each such portion of the Fiscal
Year in question. Such allocation shall be in accordance with Section 706 of the
Code and the regulations thereunder and made without regard to the date, amount
or receipt of any distributions that may have been made with respect to the
transferred Percentage Interest to the extent consistent with Section 706 of the
Code and the regulations thereunder. As of the date of such Transfer, the
Transferee Member shall succeed to the Capital Account of the Transferor Member
with respect to the transferred Units.

 

(b)                                 Tax Allocations: Code Section 704(c). In
accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any Property
contributed to the capital of the Company and with respect to reverse Code
Section 704(c) allocations described in Treasury Regulations
1.704-3(a)(6) shall, solely for tax purposes, be allocated among the Members

 

37

--------------------------------------------------------------------------------


 

so as to take account of any variation between the adjusted basis of such
Property to the Company for federal income tax purposes and its initial Carrying
Value or its Carrying Value determined pursuant to Treasury Regulation
1.704-1(b)(2)(iv)(f) (computed in accordance with the definition of Carrying
Value) using the traditional allocation method under Treasury Regulation
1.704-3(b). Any elections or other decisions relating to such allocations shall
be made by the Managing Member in any manner that reasonably reflects the
purpose and intention of this Agreement. Allocations pursuant to this
Section 5.05(b), Section 704(c) of the Code (and the principles thereof), and
Treasury Regulation 1.704-1(b)(4)(i) are solely for purposes of federal, state,
and local taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Net Income, Net Loss, other
items, or distributions pursuant to any provision of this Agreement.

 

Section 5.06                             Tax Withholding; Withholding Advances.

 

(a)                                 Tax Withholding.

 

(i)                                     If requested by the Managing Member,
each Member shall, if able to do so, deliver to the Managing Member: (A) an
affidavit in form satisfactory to the Company that the applicable Member (or its
partners, as the case may be) is not subject to withholding under the provisions
of any federal, state, local, foreign or other law; (B) any certificate that the
Company may reasonably request with respect to any such laws; and/or (C) any
other form or instrument reasonably requested by the Company relating to any
Member’s status under such law. In the event that a Member fails or is unable to
deliver to the Company an affidavit described in subclause (A) of this clause
(i), the Company may withhold amounts from such Member in accordance with
Section 5.06(b).

 

(ii)                                  After receipt of a written request of any
Member, the Company shall provide such information to such Member and take such
other action as may be reasonably necessary to assist such Member in making any
necessary filings, applications or elections to obtain any available exemption
from, or any available refund of, any withholding imposed by any foreign taxing
authority with respect to amounts distributable or items of income allocable to
such Member hereunder to the extent not adverse to the Company or any Member. In
addition, the Company shall, at the request of any Member, make or cause to be
made (or cause the Company to make) any such filings, applications or elections;
provided that any such requesting Member shall cooperate with the Company, with
respect to any such filing, application or election to the extent reasonably
determined by the Company and that any filing fees, taxes or other out-of-pocket
expenses reasonably incurred and related thereto shall be paid and borne by such
requesting Member or, if there is more than one requesting Member, by such
requesting Members in accordance with their Relative Percentage Interests.

 

(b)                                 Withholding Advances. To the extent the
Company is required by Applicable Law to withhold or to make tax payments on
behalf of or with respect to any Member (e.g., backup withholding) (“Withholding
Advances”), the Company may withhold such amounts and make such tax payments as
so required.

 

38

--------------------------------------------------------------------------------


 

(c)                                  Repayment of Withholding Advances. All
Withholding Advances made on behalf of a Member, plus interest thereon at a rate
equal to the Prime Rate as of the date of such Withholding Advances plus 2.0%
per annum, shall (i) be paid on demand by the Member on whose behalf such
Withholding Advances were made (it being understood that no such payment shall
increase such Member’s Capital Account), or (ii) with the consent of the
Managing Member and the affected Member be repaid by reducing the amount of the
current or next succeeding distribution or distributions that would otherwise
have been made to such Member or, if such distributions are not sufficient for
that purpose, by so reducing the proceeds of liquidation otherwise payable to
such Member. Whenever repayment of a Withholding Advance by a Member is made as
described in clause (ii) of this Section 5.06(c), for all other purposes of this
Agreement such Member shall be treated as having received all distributions
(whether before or upon any Dissolution Event) unreduced by the amount of such
Withholding Advance and interest thereon.

 

(d)                                 Withholding Advances — Reimbursement of
Liabilities. Each Member hereby agrees to reimburse the Company for any
liability with respect to Withholding Advances (including interest thereon)
required or made on behalf of or with respect to such Member (including
penalties imposed with respect thereto).

 

ARTICLE VI

 

CERTAIN TAX MATTERS

 

Section 6.01                             Tax Matters Partner. The “Tax Matters
Partner” (as such term is defined in Section 6231(a)(7) of the Code) of the
Company shall be selected by the Managing Member with the initial Tax Matters
Partner being Pubco. The Tax Matters Partner shall use its reasonable efforts to
comply with the responsibilities outlined in Sections 6221 through 6233 of the
Code (including the Treasury Regulations promulgated thereunder) and shall have
any powers necessary to perform fully in such capacity. The Tax Matters Partner
is authorized to represent the Company before taxing authorities and courts in
tax matters affecting the Company and the Members in their capacity as such and
shall keep the Members promptly informed of any such administrative and judicial
proceedings; provided that the SL Members shall be entitled to participate with
the Tax Matters Partner in any tax matters that would reasonably be expected to
have a materially disproportionate adverse effect on the SL Members (or any
beneficial owners of the SL Members) as compared to the Viola Members (or any
beneficial owners of the Viola Members). The Tax Matters Partner shall be
entitled to be reimbursed by the Company for all reasonable third-party costs
and expenses incurred by it in connection with any administrative or judicial
proceeding affecting tax matters of the Company and the Members in their
capacity as such. The Tax Matters Partner shall not bind any Member to any
settlement agreement or closing agreement without such Member’s prior written
consent. Any Member who enters into a settlement agreement with any tax
authority with respect to any Company item shall notify the Tax Matters Partner
of such settlement agreement and its terms within thirty (30) days after the
date of settlement. This provision shall survive any termination of this
Agreement.

 

39

--------------------------------------------------------------------------------


 

Section 6.02                             Section 754 Election. The Company has
previously made a timely election under Section 754 of the Code (and a
corresponding election under state and local law) effective starting with the
taxable year ended December 31, 2011, and the Managing Member shall not take any
action to revoke such election.

 

Section 6.03                             RESERVED.

 

Section 6.04                             RESERVED.

 

Section 6.05                             Debt Allocation. Indebtedness of the
Company treated as “excess nonrecourse liabilities” (as defined in Treasury
Regulation Section 1.752-3(a)(3)) shall be allocated among the Members based on
their Percentage Interests.

 

ARTICLE VII

 

MANAGEMENT OF THE COMPANY

 

Section 7.01                             Management by the Managing Member.
Except as otherwise specifically set forth in this Agreement, the Managing
Member shall be deemed to be a “manager” for purposes of applying the Delaware
Act. Except as expressly provided in this Agreement or the Delaware Act, the
day-to-day business and affairs of the Company and its Subsidiaries shall be
managed, operated and controlled by the Managing Member in accordance with the
terms of this Agreement and no other Members shall have management authority or
rights over the Company or its Subsidiaries. The Managing Member is, to the
extent of its rights and powers set forth in this Agreement, an agent of the
Company for the purpose of the Company’s and its Subsidiaries’ business, and the
actions of the Managing Member taken in accordance with such rights and powers,
shall bind the Company (and no other Members shall have such right). Except as
expressly provided in this Agreement, the Managing Member shall have all
necessary powers to carry out the purposes, business, and objectives of the
Company and its Subsidiaries. The Managing Member may delegate to Members,
employees, officers or agents of the Company or any Subsidiary in its discretion
the authority to sign agreements and other documents on behalf of the Company or
any Subsidiary.

 

Section 7.02                             Withdrawal of the Managing Member.
Pubco may withdraw as the Managing Member and appoint as its successor at any
time upon written notice to the Company (i) any wholly-owned Subsidiary of
Pubco, (ii) any Person of which Pubco is a wholly-owned Subsidiary, (iii) any
Person into which Pubco is merged or consolidated or (iv) any transferee of all
or substantially all of the assets of Pubco, which withdrawal and replacement
shall be effective upon the delivery of such notice. No appointment of a Person
other than Pubco (or its successor, as applicable) as Managing Member shall be
effective unless Pubco (or its successor, as applicable) and the new Managing
Member (as applicable) provide all other Members with contractual rights,
directly enforceable by such other Members against the new Managing Member, to
cause the new Managing Member to comply with all the Managing Member’s
obligations under this Agreement and the Exchange Agreement.

 

40

--------------------------------------------------------------------------------


 

Section 7.03                             Decisions by the Members.

 

(a)                                 Other than the Managing Member, the Members
shall take no part in the management of the Company’s business, shall transact
no business for the Company and shall have no power to act for or to bind the
Company; provided, however, that the Company may engage any Member or principal,
partner, member, shareholder or interest holder thereof as an employee,
independent contractor or consultant to the Company, in which event the duties
and liabilities of such individual or firm with respect to the Company as an
employee, independent contractor or consultant shall be governed by the terms of
such engagement with the Company.

 

(b)                                 Except as expressly provided herein, neither
the Members nor any class of Members shall have the power or authority to vote,
approve or consent to any matter or action taken by the Company. Except as
otherwise provided herein, any proposed matter or action subject to the vote,
approval or consent of the Members or any class of Members shall require the
approval of (i) a majority in interest of the Members or such class of Members,
as the case may be (by (x) resolution at a duly convened meeting of the Members
or such class of Members, as the case may be, or (y) written consent of the
Members or such class of Members, as the case may be) and (ii) except with
respect to any approval or other rights expressly granted to the Viola Members,
the Temasek Equityholders or the SL Equityholders, the Managing Member. Except
as expressly provided herein, all Members shall vote together as a single class
on any matter subject to the vote, approval or consent of the Members (but not,
for the avoidance of doubt, any vote, approval or consent of any class of
Members). In the case of any such approval, a majority in interest of the
Members or any class of Members, as the case may be, may call a meeting of the
Members or such class of Members at such time and place or by means of telephone
or other communications facility that permits all persons participating in such
meeting to hear and speak to each other for the purpose of a vote thereon.
Notice of any such meeting shall be required, which notice shall include a brief
description of the action or actions to be considered by the Members or such
class of Members, as the case may be. Unless waived by any such Member in
writing, notice of any such meeting shall be given to each Member or Member of
such class, as the case may be, at least four (4) days prior thereto. Attendance
or participation of a Member at a meeting shall constitute a waiver of notice of
such meeting, except when such Member attends or participates in the meeting for
the express purpose of objecting at the beginning thereof to the transaction of
any business because the meeting is not properly called or convened. Any action
required or permitted to be taken at any meeting of the Members may be taken
without a meeting, if a consent in writing, setting forth the actions so taken,
shall be signed by Members sufficient to approve such action pursuant to this
Section 7.03(b). A copy of any such consent in writing will be provided to the
Members promptly thereafter.

 

Section 7.04                             RESERVED.

 

Section 7.05                             RESERVED.

 

Section 7.06                             RESERVED.

 

41

--------------------------------------------------------------------------------


 

Section 7.07                             Fiduciary Duties.

 

(a)                                 (i) The Managing Member shall, in its
capacity as Managing Member, and not in any other capacity, have the same
fiduciary duties to the Company and the Members as a member of the board of
directors of a Delaware corporation (assuming such corporation had in its
certificate of incorporation a provision eliminating the liabilities of
directors and officers to the maximum extent permitted by Section 102(b)(7) of
the DGCL); (ii) any member of the Board of Directors of Pubco that is an officer
of Pubco or the Company (including Viola) shall, in its capacity as director,
and not in any other capacity, have the same fiduciary duties to Pubco as a
member of the board of directors of a Delaware corporation (assuming such
corporation had in its certificate of incorporation a provision eliminating the
liabilities of directors and officers to the maximum extent permitted by
Section 102(b)(7) of the DGCL); and (iii) each Officer and each officer of Pubco
(including Viola) shall, in their capacity as such, and not in any other
capacity, have the same fiduciary duties to the Company and the Members (in the
case of any Officer) or Pubco (in the case of any officer of Pubco) as an
officer of a Delaware corporation (assuming such corporation had in its
certificate of incorporation a provision eliminating the liabilities of
directors and officers to the maximum extent permitted by Section 102(b)(7) of
the DGCL). Notwithstanding the immediately preceding sentence, to the extent he
is an Officer or a director or officer of Pubco, Viola shall not have any duty
or obligation to present any opportunity to the Company if he reasonably
believes the opportunity is not appropriate for the Company to pursue. For the
avoidance of doubt, the fiduciary duties described in clause (i) above shall not
be limited by the fact that the Managing Member shall be permitted to take
certain actions in its sole or reasonable discretion pursuant to the terms of
this Agreement or any agreement entered into in connection herewith. For the
avoidance of doubt, but without limiting any of their obligations under
Section 9.04 or any other written agreement with Pubco, the Company or any other
respective Subsidiaries, to the extent Viola or Douglas A. Cifu (“Cifu”) is an
Officer or a director or officer of Pubco, this Section 7.07(a) shall not
preclude Viola or Cifu from continuing to be engaged in, or provide services to,
the businesses and activities disclosed by Viola to SL and Temasek in writing
prior to the date hereof in reference to this Section 7.07(a), and shall not
preclude Cifu from being permitted to become engaged in, or provide services to,
any other business or activity, whether as owner, partner, investor, consultant,
agent, employee, co-venturer or otherwise, in which Viola is permitted to become
engaged in, to the extent that Cifu’s level of participation in such businesses
or activities are consistent with his participation in such businesses and
activities disclosed to SL and Temasek in writing prior to the date hereof. Each
of the SL Equityholders, the Temasek Equityholders and the Viola Members shall
have the exclusive right to enforce the rights and duties, or to waive such
rights and duties, set forth in this Section 7.07(a), in each case so long as it
meets the Limited Ownership Minimum.

 

(b)                                 The parties acknowledge that the Managing
Member will take action through its board of directors, and that the members of
the Managing Member’s board of directors will owe fiduciary duties to the
stockholders of the Managing Member. The Managing Member will use all
commercially reasonable and appropriate efforts and means, as determined in good
faith by the Managing Member, to

 

42

--------------------------------------------------------------------------------


 

minimize any conflict of interest between the Members, on the one hand, and the
stockholders of the Managing Member, on the other hand, and to effectuate any
transaction that involves or affects any of the Company, the Managing Member,
the Members and/or the stockholders of the Managing Member in a manner that does
not (i) disadvantage the Members or their interests relative to the stockholders
of the Managing Member or (ii) advantage the stockholders of the Managing Member
relative to the Members or (iii) treats the Members and the stockholders of the
Managing Member differently; provided that in the event of a conflict between
the interests of the stockholders of the Managing Member and the interests of
the Members other than the Managing Member, such other Members agree that the
Managing Member shall discharge its fiduciary duties to such other Members by
acting in the best interests of the Managing Member’s stockholders. Each of the
SL Equityholders and the Viola Members shall have the exclusive right to enforce
the rights and duties, or to waive such rights and duties, set forth in this
Section 7.07(b), in each case so long as it meets the Limited Ownership Minimum.

 

(c)                                  Without prior written consent of the SL
Equityholders and the Viola Members (in each case so long as it owns any Owned
Shares), the Managing Member will not engage in any business activity other than
the direct or indirect management and ownership of the Company and its
Subsidiaries, or own any assets (other than on a temporary basis) other than
securities of the Company and its Subsidiaries (whether directly or indirectly
held) and/or any cash or other property or assets distributed by or otherwise
received from the Company in accordance with this Agreement, provided that the
Managing Member may take any action (including incurring its own Indebtedness)
or own any asset if it determines in good faith that such actions or ownership
are in the best interest of the Company.

 

Section 7.08                             Officers.

 

(a)                                 Appointment of Officers. The Managing Member
may appoint individuals as officers (“Officers”) of the Company, which may
include such officers as the Managing Member determines are necessary and
appropriate. No Officer need be a Member. An individual may be appointed to more
than one office.

 

(b)                                 Authority of Officers. The Officers shall
have the duties, rights, powers and authority as may be prescribed by the
Managing Member from time to time.

 

(c)                                  Removal, Resignation and Filling of Vacancy
of Officers. The Managing Member may remove any Officer, for any reason or for
no reason, at any time. Any Officer may resign at any time by giving written
notice to the Company, and such resignation shall take effect at the date of the
receipt of that notice or any later time specified in that notice; provided
that, unless otherwise specified in that notice, the acceptance of the
resignation shall not be necessary to make it effective. Any such resignation
shall be without prejudice to the rights, if any, of the Company or such Officer
under this Agreement. A vacancy in any office because of death, resignation,
removal or otherwise shall be filled by the Managing Member.

 

43

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TRANSFERS OF INTERESTS

 

Section 8.01                             Restrictions on Transfers.

 

(a)                                 Except as expressly permitted by
Section 8.02, and subject to Section 8.01(b), Section 8.01(c),
Section 8.01(d) and Section 8.01(e), any underwriter lock-up agreement
applicable to such Member, any Employee Equity Letter and/or any other agreement
between such Member and the Company, Pubco or any of their controlled
Affiliates, without the prior written approval of the Managing Member, no Member
shall directly or indirectly Transfer all or any part of its Units or any right
or economic interest pertaining thereto, including the right to vote or consent
on any matter or to receive or have any economic interest in distributions or
advances from the Company pursuant thereto. Any such Transfer which is not in
compliance with the provisions of this Agreement shall be deemed a Transfer by
such Member of Units in violation of this Agreement (and a breach of this
Agreement by such Member) and shall be null and void ab initio. Notwithstanding
anything to the contrary in this Article VIII, (i) the Exchange Agreement shall
govern the exchange of Paired Interests for shares of Class A Common Stock or
Class B Common Stock, and an exchange pursuant to and in accordance with the
Exchange Agreement shall not be considered a “Transfer” for purposes of this
Agreement, (ii) the certificate of incorporation of Pubco shall govern the
conversion of Class B Common Stock to Class A Common Stock and the conversion of
Class D Common Stock to Class C Common Stock, and a conversion pursuant to and
in accordance with the certificate of incorporation of Pubco shall not be
considered a “Transfer” for purposes of this Agreement, (iii) a Transfer of
Registrable Securities (as such term is defined in the Registration Rights
Agreement) in accordance with the Registration Rights Agreement shall not be
considered a “Transfer” for the purposes of the Agreement and (iv) any other
Transfer of shares of Class A Common Stock or Class B Common Stock shall not be
considered a “Transfer” for purposes of this Agreement.

 

(b)                                 Except as otherwise expressly provided
herein, it shall be a condition precedent to any Transfer otherwise permitted or
approved pursuant to this Article VIII that:

 

(i)                                     the Transferor shall have provided to
the Company prior notice of such Transfer;

 

(ii)                                  the Transfer shall comply with all
Applicable Laws; and

 

(iii)                               with respect to any Transfer of any Common
Unit that constitutes a portion of a Paired Interest, concurrently with such
Transfer, such Transferor shall also Transfer to such Transferee the number of
shares of Class C Common Stock or Class D Common Stock, as the case may be,
constituting the remainder of such Paired Interest (which, as of the date
hereof, would be one share of Class C Common Stock or Class D Common Stock, as
the case may be).

 

44

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, no Member shall directly or indirectly Transfer all
or any part of its Units or any right or economic interest pertaining thereto if
such Transfer, in the reasonable discretion of the Managing Member, would cause
the Company to be classified as a “publicly traded partnership” as that term is
defined in Section 7704 of the Code and Regulations promulgated thereunder.

 

(d)                                 Any Transfer of Units pursuant to this
Agreement, including this Article VIII, shall be subject to the provisions of
Section 3.01 and Section 3.02.

 

(e)                                  For the avoidance of doubt, in addition to
any restrictions on Transfer set forth in this Article VIII that may apply to
such Transfer, (i) any Transfer of Units by any Member shall be subject to the
restrictions on Transfer applicable thereto pursuant to any Employee Equity
Letter to which such Member is a party and (ii) any Transfer of Employee Holdco
Interests (as defined below) shall be subject to the restrictions on Transfer
applicable thereto pursuant to the Employee Holdco LLC Agreement.

 

Section 8.02                             Certain Permitted Transfers.
Notwithstanding anything to the contrary herein, the following Transfers shall
be permitted:

 

(a)                                 Any Transfer by any Member of its Units
pursuant to a Pubco Offer (as such term is defined in the Exchange Agreement) or
Disposition Event (as such term is defined in the certificate of incorporation
of Pubco);

 

(b)                                 At any time, any Transfer by any SL Member
of Units to any Transferee; provided that such Transfer, alone or together with
other Transfers by any SL Member and any Transferee thereof, would not result in
all SL Members and their Transferees, in the aggregate, representing at any time
more than four partners for the purposes of Treasury Regulation
Section 1.7704-1(h)(1)(ii), including the application of the anti-avoidance
rule of Treasury Regulation Section 1.7704-1(h)(3), excluding Pubco from the
four partners for purposes of this Section 8.02(b);

 

(c)                                  At any time, any Transfer by any Member
(other than any SL Member) of Units to any Transferee (i) previously approved in
writing by the Company prior to the Reorganization or (ii) approved in writing
by the Managing Member (not to be unreasonably withheld), it being understood
that it shall be reasonable for the Managing Member to withhold such consent if
the Managing Member reasonably determines that such Transfer would materially
increase the risk that the Company would be classified as a “publicly traded
partnership” as that term is defined in Section 7704 of the Code and Regulations
promulgated thereunder; or

 

(d)                                 Any Transfer of Units to any Employee Holdco
Member in connection with (x) the exercise of any repurchase right in respect of
such Units by Employee Holdco pursuant to the terms of the Employee Holdco LLC
Agreement, (y) the exercise of any right of such Employee Holdco Member to be
distributed such Units

 

45

--------------------------------------------------------------------------------


 

pursuant to the terms of the Employee Holdco LLC Agreement or (z) the
liquidation, dissolution and/or winding up of Employee Holdco.

 

(e)                                  Any Transfer of Units held by the Employee
Trust to any Employee Trust Beneficiary.

 

Section 8.03                             RESERVED.

 

Section 8.04                             RESERVED.

 

Section 8.05                             RESERVED.

 

Section 8.06                             Registration of Transfers. When any
Units are Transferred in accordance with the terms of this Agreement, the
Company shall cause such Transfer to be registered on the books of the Company.

 

ARTICLE IX

 

CERTAIN OTHER AGREEMENTS

 

Section 9.01                             RESERVED.

 

Section 9.02                             RESERVED.

 

Section 9.03                             RESERVED.

 

Section 9.04                             Non-Compete; Non-Solicitation. Each
Restricted Member agrees for the benefit of the Company and each SL
Equityholder, Temasek Equityholder and Viola Member that:

 

(a)                                 No Restricted Member shall directly or
indirectly engage in any Competitive Activity from and after the date hereof
until the third (3rd) anniversary following such Restricted Member’s Termination
Date.

 

(b)                                 Except as disclosed to SL in writing prior
to the date hereof, Restricted Members shall not directly or indirectly solicit,
or assist any other Person to solicit, as an employee or consultant any
employee, former employee or Restricted Member of the Company or any of its
Subsidiaries (the “Company Parties”) until the third (3rd) anniversary following
such Restricted Member’s Termination Date.

 

(c)                                  Except as disclosed to SL in writing prior
to the date hereof, the Restricted Members shall not, and shall cause their
respective controlled Affiliates not to, hire, or assist any other Person to
hire, as an employee or consultant any employee, former employee, Member or
retired Member of the Company Parties until the third (3rd) anniversary
following such Restricted Member’s Termination Date.

 

(d)                                 No Member shall take, and each Member shall
take reasonable steps to cause its Affiliates not to take, any action or make
any public

 

46

--------------------------------------------------------------------------------


 

statement, whether or not in writing, that disparages or denigrates the Company
Parties or their respective directors, officers, employees, members,
representatives and agents.

 

(e)                                  Without prejudice to the other restrictions
contained in this Section 9.04, so long as the SL Members meet the Limited
Ownership Minimum, Viola and each of the Viola Members will not, and will cause
their Affiliates (other than the Company and its Subsidiaries) not to, directly
or indirectly, enter into any transaction with, employ or otherwise provide any
compensation or other benefit to (i) any Person who at such time is, or at any
time within three (3) years of such time was, an employee, Officer or consultant
of the Company or its Subsidiaries or (ii) any controlled Affiliate of any
Person described in clause (i) (other than cash compensation payable to the
individuals disclosed to the SL Investor in writing prior to the date hereof in
reference to this Section 9.04(e)).

 

(f)                                   RESERVED.

 

(g)                                  Each Restricted Member agrees that (i) the
agreements and covenants contained in this Section 9.04 are reasonable in scope
and duration, an integral part of the transactions contemplated by this
Agreement and by the MTH Transaction Documents and the Reorganization Documents,
and necessary to protect and preserve the Members’ and Company Parties’
legitimate business interests and to prevent any unfair advantage conferred on
such Restricted Member taking into account and in specific consideration of the
undertakings and obligations of the parties under the Agreement, the MTH
Transaction Documents and the Reorganization Documents, (ii) but for each
Restricted Member’s agreement to be bound by the agreements and covenants
contained under this Section 9.04, the SL Members, the Viola Members and the
Company Parties would not have entered into or consummated those transactions
contemplated the Agreement, the MTH Transaction Documents and the Reorganization
Documents and (iii) that irreparable harm would result to the SL Members, the
Viola Members and the Company Parties as a result of a violation or breach (or
potential violation or breach) by such Restricted Member (or his Affiliates) of
this Section 9.04. In addition, each Restricted Member agrees that each of the
following parties shall have the right to specifically enforce the provisions of
this Section 9.04 in any federal court located in the State of Delaware or any
Delaware state court, in addition to any other remedy to which such parties are
entitled at law or in equity:

 

(x)         the Managing Member against any Restricted Member;

 

(y)         the SL Members against (1) any Restricted Member (other than a Viola
Member and/or Cifu) so long as it meets the Ownership Minimum and (2) any Viola
Member and/or Cifu so long as it meets the Limited Ownership Minimum; and

 

(z)          the Viola Members against (1) any Restricted Member (other than a
Viola Member and/or Cifu) so long as it meets the Ownership Minimum and (2) Cifu
so long as it meets the Limited Ownership Minimum.

 

47

--------------------------------------------------------------------------------


 

If a final judgment of a court of competent jurisdiction or other Governmental
Authority determines that any term, provision, covenant or restriction contained
in this Section 9.04 is invalid or unenforceable, then the parties hereto agree
that the court of competent jurisdiction or other Governmental Authority will
have the power to modify this Section 9.04 (including by reducing the scope,
duration or geographic area of the term or provision, deleting specific words or
phrases or replacing any invalid or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision) so as to effect
the original intention of the invalid or unenforceable term or provision. To the
fullest extent permitted by law, in the event that any proceeding is brought
under or in connection with this Section 9.04, the prevailing party in such
proceeding (whether at final or on appeal) shall be entitled to recover from the
other party all costs, expenses, and reasonable attorneys’ fees incident to any
such proceeding. The term “prevailing party” as used herein means the party in
whose favor the final judgment or award is entered in any such proceeding.

 

Section 9.05                             Company Call Right.

 

(a)                                 In connection with any Involuntary Transfer
by any Non- Pubco Member (other than any SL Member or any Viola Member), the
Company or the Managing Member may, in the Managing Member’s sole discretion,
elect to purchase from such Member and/or such Transferee(s) in such Involuntary
Transfer (each, a “Call Member”) any or all of Units so Transferred, together
with any shares of Pubco Common Stock constituting the remainder of any Paired
Interests in which such Units were included (“Call Paired Interests”), at any
time by delivery of a written notice (a “Call Notice”) to such Call Member. The
Call Notice shall set forth the Call Price and the proposed closing date of such
purchase of such Call Paired Interests; provided that such closing date shall
occur within ninety (90) days following the date of such Call Notice. At the
closing of any such sale, in exchange for the payment by the Company or the
Managing Member to such Call Members of the Call Price in cash, (i) each Call
Member shall deliver its Call Paired Interests, duly endorsed, or accompanied by
written instruments of transfer in form satisfactory to the Company or the
Managing Member, as applicable, duly executed by such Call Member and
accompanied by all requisite transfer taxes, if any, (ii) such Call Paired
Interests shall be free and clear of any Liens and (iii) each Call Member shall
so represent and warrant and further represent and warrant that it is the sole
beneficial and record owner of such Call Paired Interests. Following such
closing, any such Call Member shall no longer be entitled to any rights in
respect of its Call Paired Interests, including any distributions of the Company
or Pubco thereupon (other than the payment of the Call Price at such closing),
and, to the extent any such Call Member does not hold any Units thereafter,
shall thereupon cease to be a Member of the Company and, to the extent any such
Call Member does not hold any shares of Pubco Common Stock thereafter, shall
thereupon cease to be a stockholder of Pubco.

 

(b)                                 For the purposes of this Section 9.05, “Call
Price” means an amount equal to the fair market value of such Call Paired
Interests (as reasonably determined by the Managing Member based on the market
price of the Class A Common Stock into which such Call Paired Interests are
exchangeable).

 

48

--------------------------------------------------------------------------------


 

Section 9.06                             RESERVED.

 

Section 9.07                             RESERVED.

 

Section 9.08                             RESERVED.

 

Section 9.09                             Employee Vehicles.

 

(a)                                 The Employee Vehicles have been established
as special purpose investment vehicles through which the members thereof, in the
case of Employee Holdco (the “Employee Holdco Members”), or beneficiaries
thereof, in the case of the Employee Trust (the “Employee Trust Beneficiaries”
and, collectively with the Employee Holdco Members, the “Employee Vehicle
Members”), indirectly hold interests in the Company, which, in the case of
Employee Holdco, are held through the ownership of membership interests in
Employee Holdco (“Employee Holdco Interests”). In applying the provisions of
this Agreement (including Article V, Article VI, Article VII, Article VIII and
Article IX), and in order to determine equitably the rights and obligations of
each Employee Vehicle and the Employee Vehicle Members, the Managing Member, the
Company and/or the applicable Employee Vehicle may treat (a) the Units held by
an Employee Vehicle as if they were directly held by the Employee Vehicle
Members having an indirect economic interest therein and (b) any Employee
Vehicle Member as if it were a Member with a corresponding interest in a
proportionate portion of the Units owned by such Employee Vehicle. Accordingly,
with respect to Employee Holdco, upon (i) any issuance of additional Units to
Employee Holdco for the benefit of any Employee Holdco Member (or the occurrence
of any event that causes the repurchase or forfeiture of any Units), (ii) the
Transfer of Units by Employee Holdco or (iii) any merger, consolidation, sale of
all or substantially all of the assets of the Company, issuance of debt or other
similar capital transaction of the Company (each, an “Employee Holdco Action”),
the Managing Member, the Company and/or Employee Holdco may take any action or
make any adjustment with respect to the Employee Holdco Interests to replicate,
as closely as possible, such Employee Holdco Action (including the effects
thereof), and the Members shall take all actions reasonably requested by the
Managing Member in connection with any Employee Holdco Action and this
Section 9.09.

 

(b)                                 Notwithstanding the provisions of
Section 5.03(b), the Managing Member, in its sole discretion, may authorize that
cash be paid to any Employee Vehicle (which payment shall be made without pro
rata distributions to the other Members) in exchange for the redemption,
repurchase or other acquisition of such Employee Vehicle’s Units; provided, that
the amount of cash so paid does not exceed the fair market value thereof (as
determined by the Managing Member based on the market price of the Class A
Common Stock into which such Units are exchangeable); provided, further, that,
in the case of Employee Holdco, such cash payment shall be used by Employee
Holdco to redeem, repurchase or otherwise acquire from an Employee Holdco Member
the Employee Holdco Interests representing a corresponding indirect interest in
the Units so redeemed, repurchased or otherwise acquired by the Company.

 

49

--------------------------------------------------------------------------------


 

ARTICLE X

 

LIMITATION ON LIABILITY, EXCULPATION

 

AND INDEMNIFICATION

 

Section 10.01                      Limitation on Liability. The debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Covered Person shall be obligated personally for any such debt,
obligation or liability of the Company; provided that the foregoing shall not
alter a Member’s obligation to return funds wrongfully distributed to it.

 

Section 10.02                      Exculpation and Indemnification.

 

(a)                                 Subject to the duties of the Managing Member
and Officers set forth in Section 7.07, neither the Managing Member nor any
other Covered Person described in clause (iii) of the definition thereof shall
be liable, including under any legal or equitable theory of fiduciary duty or
other theory of liability, to the Company or to any other Covered Person for any
losses, claims, damages or liabilities incurred by reason of any act or omission
performed or omitted by such Covered Person in good faith on behalf of the
Company. There shall be, and each Covered Person shall be entitled to, a
presumption that such Covered Person acted in good faith.

 

(b)                                 A Covered Person shall be fully protected in
relying in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any Person as to
matters the Covered Person reasonably believes are within such Person’s
professional or expert competence.

 

(c)                                  The Company shall indemnify, defend and
hold harmless each Covered Person against any losses, claims, damages,
liabilities, expenses (including all reasonable out-of-pocket fees and expenses
of counsel and other advisors), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, in
which such Covered Person may be involved or become subject to, in connection
with any matter arising out of or in connection with the Company’s business or
affairs, or this Agreement or any related document, unless such loss, claim,
damage, liability, expense, judgment, fine, settlement or other amount (i) is as
a result of a Covered Person not acting in good faith on behalf of the Company
or arose as a result of the willful commission by such Covered Person of any act
that is dishonest and materially injurious to the Company, (ii) results from its
contractual obligations under any MTH Transaction Document, the Equity
Redemption and Purchase Agreement or any Reorganization Document to be performed
in a capacity other than as a Covered Person or from the breach by such Covered
Person of Section 9.04 or (iii) results from the breach by any Member (in such
capacity) of its contractual obligations under this Agreement. If any Covered
Person becomes involved in any capacity in any action, suit, proceeding or
investigation in connection with any matter arising out of or in connection with
the Company’s business or affairs, or this Agreement or any related document
(other than any MTH Transaction Document, the Equity Redemption and Purchase
Agreement

 

50

--------------------------------------------------------------------------------


 

or Reorganization Document), other than (x) by reason of any act or omission
performed or omitted by such Covered Person that was not in good faith on behalf
of the Company or constituted a willful commission by such Covered Person of an
act that is dishonest and materially injurious to the Company or (y) as a result
of any breach by such Covered Person of Section 9.04, the Company shall
reimburse such Covered Person for its reasonable legal and other reasonable
out-of-pocket expenses (including the cost of any investigation and preparation)
as they are incurred in connection therewith; provided that such Covered Person
shall promptly repay to the Company the amount of any such reimbursed expenses
paid to it if it shall be finally judicially determined that such Covered Person
was not entitled to indemnification by, or contribution from, the Company in
connection with such action, suit, proceeding or investigation. If for any
reason (other than the bad faith of a Covered Person or the willful commission
by such Covered Person of an act that is dishonest and materially injurious to
the Company) the foregoing indemnification is unavailable to such Covered
Person, or insufficient to hold it harmless, then the Company shall contribute
to the amount paid or payable by such Covered Person as a result of such loss,
claim, damage, liability, expense, judgment, fine, settlement or other amount in
such proportion as is appropriate to reflect any relevant equitable
considerations. There shall be, and each Covered Person shall be entitled to, a
rebuttable presumption that such Covered Person acted in good faith.

 

(d)                                 The obligations of the Company under
Section 10.02(c) shall be satisfied solely out of and to the extent of the
Company’s assets, and no Covered Person shall have any personal liability on
account thereof.

 

(e)                                  Given that certain Jointly Indemnifiable
Claims may arise by reason of the service of a Covered Person to the Company
and/or as a director, trustee, officer, partner, member, manager, employee,
consultant, fiduciary or agent of other corporations, limited liability
companies, partnerships, joint ventures, trusts, employee benefit plans or other
enterprises controlled by the Company (collectively, the “Controlled Entities”),
or by reason of any action alleged to have been taken or omitted in any such
capacity, the Company acknowledges and agrees that the Company shall, and to the
extent applicable shall cause the Controlled Entities to, be fully and primarily
responsible for the payment to the Covered Person in respect of indemnification
or advancement of all out-of-pocket costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements)
in each case, actually and reasonably incurred by or on behalf of a Covered
Person in connection with either the investigation, defense or appeal of a
claim, demand, action, suit or proceeding or establishing or enforcing a right
to indemnification under this Agreement or otherwise incurred in connection with
a claim that is indemnifiable hereunder (collectively, “Expenses”) in connection
with any such Jointly Indemnifiable Claim, pursuant to and in accordance with
(as applicable) the terms of (i) the Delaware Act, (ii) this Agreement,
(iii) any other agreement between the Company or any Controlled Entity and the
Covered Person pursuant to which the Covered Person is indemnified, (iv) the
laws of the jurisdiction of incorporation or organization of any Controlled
Entity and/or (v) the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership, certificate

 

51

--------------------------------------------------------------------------------


 

of qualification or other organizational or governing documents of any
Controlled Entity ((i) through (v) collectively, the “Indemnification Sources”),
irrespective of any right of recovery the Covered Person may have from the
Indemnitee-Related Entities. Under no circumstance shall the Company or any
Controlled Entity be entitled to any right of subrogation or contribution by the
Indemnitee-Related Entities and no right of advancement or recovery the Covered
Person may have from the Indemnitee-Related Entities shall reduce or otherwise
alter the rights of the Covered Person or the obligations of the Company or any
Controlled Entity under the Indemnification Sources. In the event that any of
the Indemnitee-Related Entities shall make any payment to the Covered Person in
respect of indemnification or advancement of Expenses with respect to any
Jointly Indemnifiable Claim, (i) the Company shall, and to the extent applicable
shall cause the Controlled Entities to, reimburse the Indemnitee-Related Entity
making such payment to the extent of such payment promptly upon written demand
from such Indemnitee-Related Entity, (ii) to the extent not previously and fully
reimbursed by the Company and/or any Controlled Entity pursuant to clause (i),
the Indemnitee-Related Entity making such payment shall be subrogated to the
extent of the outstanding balance of such payment to all of the rights of
recovery of the Covered Person against the Company and/or any Controlled Entity,
as applicable, and (iii) the Covered Person shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
the Indemnitee-Related Entities effectively to bring suit to enforce such
rights. The Company and the Covered Person agree that each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 10.02(e), entitled to enforce this Section 10.02(e) as though each
such Indemnitee-Related Entity were a party to this Agreement. The Company shall
cause each of the Controlled Entities to perform the terms and obligations of
this Section 10.02(e) as though each such Controlled Entity was the “Company”
under this Agreement. For purposes of this Section 10.02(e), the following terms
shall have the following meanings:

 

(i)                                     The term “Indemnitee-Related Entities”
means any corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise (other than the Company, any
Controlled Entity or the insurer under and pursuant to an insurance policy of
the Company or any Controlled Entity) from whom a Covered Person may be entitled
to indemnification or advancement of Expenses with respect to which, in whole or
in part, the Company or any Controlled Entity may also have an indemnification
or advancement obligation.

 

(ii)                                  The term “Jointly Indemnifiable Claims”
shall be broadly construed and shall include, without limitation, any claim,
demand, action, suit or proceeding for which the Covered Person shall be
entitled to indemnification or advancement of Expenses from both (i) the Company
and/or any Controlled Entity pursuant to the Indemnification Sources, on the one
hand, and (ii) any Indemnitee-Related Entity pursuant to any other agreement
between any Indemnitee-Related Entity and the Covered Person pursuant to which
the Covered Person is indemnified, the laws of the jurisdiction of incorporation
or organization of any Indemnitee-Related Entity and/or the certificate of
incorporation, certificate of organization, bylaws, partnership

 

52

--------------------------------------------------------------------------------


 

agreement, operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any
Indemnitee-Related Entity, on the other hand.

 

Section 10.03                      Indemnification of Certain Matters. At and
after the MTH Transaction Effective Date, the Company has, and has caused its
Subsidiaries to, and shall continue, and cause its Subsidiaries to continue,
jointly and severally, to indemnify Viola and his Affiliates for any liabilities
or obligations of Viola and such Affiliates in respect of (i) that certain
Guaranty by Viola on behalf of Virtu Financial BD LLC in favor of JPMorgan
Chase, (ii) the Guaranty of Lease, dated as of April 18, 2008, by Viola to 645
Madison L.L.C., a New York limited liability company (“645 Madison”), in respect
of the Agreement of Lease, between Madison and East, dated as April 18, 2008
(the “Lease”) and (iii) the Guaranty of Lease, dated as April 18, 2008, by
Pioneer Futures, Inc. to 645 Madison in respect of the Lease, in each case, for
so long as such guaranties remain in effect.

 

ARTICLE XI

 

DISSOLUTION AND TERMINATION

 

Section 11.01                      Dissolution.

 

(a)                                 The Company shall not be dissolved by the
admission of Additional Members or Substitute Members pursuant to Section 3.02.

 

(b)                                 No Member shall (i) resign from the Company
prior to the dissolution and winding up of the Company except in connection with
a Transfer of Units pursuant to the terms of this Agreement or (ii) take any
action to dissolve, terminate or liquidate the Company or to require
apportionment, appraisal or partition of the Company or any of its assets, or to
file a bill for an accounting, except as specifically provided in this
Agreement, and each Member, to the fullest extent permitted by Applicable Law,
hereby waives any rights to take any such actions under Applicable Law,
including any right to petition a court for judicial dissolution under
Section 18-802 of the Delaware Act.

 

(c)                                  The Company shall be dissolved and its
business wound up only upon the earliest to occur of any one of the following
events (each a “Dissolution Event”):

 

(i)                                     The expiration of forty-five (45) days
after the sale or other disposition of all or substantially all the assets of
the Company; or

 

(ii)                                  upon the approval of the Managing Member.

 

(d)                                 The death, retirement, resignation,
expulsion, bankruptcy, insolvency or dissolution of a Member or the occurrence
of any other event that terminates the continued membership of a Member of the
Company shall not in and of itself cause dissolution of the Company.

 

53

--------------------------------------------------------------------------------


 

Section 11.02                      Winding Up of the Company.

 

(a)                                 The Managing Member shall promptly notify
the other Members of any Dissolution Event. Upon dissolution, the Company’s
business shall be liquidated in an orderly manner. The Managing Member shall
appoint a liquidating trustee to wind up the affairs of the Company pursuant to
this Agreement. In performing its duties, the liquidating trustee is authorized
to sell, distribute, exchange or otherwise dispose of the assets of the Company
in accordance with the Delaware Act and in any reasonable manner that the
liquidating trustee shall determine to be in the best interest of the Members.

 

(b)                                 The proceeds of the liquidation of the
Company shall be distributed in the following order and priority:

 

(i)                                     first, to the creditors (including any
Members or their respective Affiliates that are creditors) of the Company in
satisfaction of all of the Company’s liabilities (whether by payment or by
making reasonable provision for payment thereof, including the setting up of any
reserves which are, in the judgment of the liquidating trustee, reasonably
necessary therefor); and

 

(ii)                                  second, to the Members in the same manner
as distributions under Section 5.03(b), subject to Section 5.03(e).

 

(c)                                  Distribution of Property. In the event it
becomes necessary in connection with the liquidation of the Company to make a
distribution of Property in-kind, subject to the priority set forth in
Section 11.02, the liquidating trustee shall have the right to compel each
Member to accept a distribution of any Property in-kind (with such Property, as
a percentage of the total liquidating distributions to such Member,
corresponding as nearly as possible to such Member’s Percentage Interest), with
such distribution being based upon the amount of cash that would be distributed
to such Members if such Property were sold for an amount of cash equal to the
fair market value of such Property, as determined by the liquidating trustee in
good faith, subject to the last sentence of Section 5.03(d).

 

Section 11.03                      Termination. The Company shall terminate when
all of the assets of the Company, after payment of or reasonable provision for
the payment of all debts and liabilities of the Company, shall have been
distributed to the Members in the manner provided for in this Article XI, and
the certificate of formation of the Company shall have been cancelled in the
manner required by the Delaware Act.

 

Section 11.04                      Survival. Termination, dissolution,
liquidation or winding up of the Company for any reason shall not release any
party from any liability which at the time of such termination, dissolution,
liquidation or winding up already had accrued to any other party or which
thereafter may accrue in respect to any act or omission prior to such
termination, dissolution, liquidation or winding up.

 

54

--------------------------------------------------------------------------------


 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01                      Expenses. Other than as set forth in
Section 5.03(c) of the Reorganization Agreement or as set forth in Section 3.5
of the SL Stockholders Agreement or as set forth in Section 3.1 of the Temasek
Merger Agreement, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such cost or expense.

 

Section 12.02                      Further Assurances. Each Member agrees to
execute, acknowledge, deliver, file and record such further certificates,
amendments, instruments and documents, and to do all such other acts and things,
as may be required by Applicable Law or as, in the reasonable judgment of the
Managing Member, may be necessary or advisable to carry out the intent and
purposes of this Agreement.

 

Section 12.03                      Notices. All notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
transmission and electronic mail (“e-mail”) transmission, so long as a receipt
of such e-mail is requested and received) and shall be given to such party at
the address, facsimile number or e-mail address specified for such party on the
Member Schedule hereto or, with respect to the Temasek Equityholder, as
specified on the signature page hereto, or to such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
other parties hereto. All such notices, requests and other communications shall
be deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. on a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed to have been received on
the next succeeding Business Day in the place of receipt.

 

Section 12.04                      Binding Effect; Benefit; Assignment.

 

(a)                                 The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any Person other than the parties hereto and their respective successors and
assigns.

 

(b)                                 Except as provided in Article VIII, no
Member may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the Managing Member (it
being understood that (i) Temasek Stockholder may assign, delegate or otherwise
transfer such rights or obligations without such consent to Temasek
Equityholders and (ii) SL Stockholder may assign, delegate or otherwise transfer
such rights or obligations without such consent to SL Equityholders).

 

55

--------------------------------------------------------------------------------


 

Section 12.05                      Jurisdiction.

 

(a)                                 The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party or any of its Affiliates) shall be brought in the Delaware
Chancery Court or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state court, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 12.03 shall be deemed effective service of
process on such party.

 

(b)                                 EACH OF THE COMPANY AND THE MEMBERS HEREBY
IRREVOCABLY DESIGNATES THE CORPORATION TRUST COMPANY (IN SUCH CAPACITY, THE
“PROCESS AGENT”), WITH AN OFFICE AT CORPORATION TRUST CENTER, 1209 ORANGE
STREET, WILMINGTON, NEW CASTLE COUNTY, DELAWARE 19801, AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, FOR AND ON ITS BEHALF SERVICE OF PROCESS IN SUCH
JURISDICTION IN ANY LEGAL ACTION OR PROCEEDINGS WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, AND SUCH
SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY THEREOF TO THE PROCESS AGENT;
PROVIDED THAT IN THE CASE OF ANY SUCH SERVICE UPON THE PROCESS AGENT, THE PARTY
EFFECTING SUCH SERVICE SHALL ALSO DELIVER A COPY THEREOF TO EACH OTHER SUCH
PARTY IN THE MANNER PROVIDED IN SECTION 12.03 OF THIS AGREEMENT. EACH PARTY
SHALL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO CONTINUE SAID APPOINTMENT IN
FULL FORCE AND EFFECT OR TO APPOINT ANOTHER AGENT SO THAT SUCH PARTY SHALL AT
ALL TIMES HAVE AN AGENT FOR SERVICE OF PROCESS FOR THE ABOVE PURPOSES IN
WILMINGTON, DELAWARE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY EXPRESSLY
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS INTENDED TO BE IRREVOCABLE UNDER THE
LAWS OF THE STATE OF DELAWARE AND OF THE UNITED STATES OF AMERICA.

 

Section 12.06                      WAIVER OF JURY TRIAL. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL

 

56

--------------------------------------------------------------------------------


 

BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 12.07             Counterparts. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Until and
unless each party has received a counterpart hereof signed by the other party
hereto, this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

Section 12.08             Entire Agreement. This Agreement, the MTH Transaction
Documents, the Equity Redemption and Purchase Agreement and the Reorganization
Documents constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement. Nothing in this Agreement shall create any
third-party beneficiary rights in favor of any Person or other party, except to
the extent provided herein with respect to Indemnitee-Related Entities, each of
whom are intended third-party beneficiaries of those provisions that
specifically relate to them with the right to enforce such provisions as if they
were a party hereto.

 

Section 12.09                 Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other Governmental Authority to be invalid, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

Section 12.10                      Amendment.

 

(a)                                 This Agreement can be amended at any time
and from time to time by the Managing Member; provided, in addition to the
approval of the Managing Member, no amendment to this Agreement may:

 

(i)                                     without the prior written consent of the
SL Members, (x) adversely modify the limited liability of any SL Member set
forth in Section 5.01, Section 5.02, Section 5.04, Section 5.05, Section 5.06,
Section 6.02, Section 6.05, Section 10.01, Section 10.02 or Section 12.01, or
otherwise modify in any material respect the limited liability of any SL Member,
or adversely increase the liabilities or obligations (other than de minimis
liabilities or obligations) of any SL Member, (y) adversely modify the Units (or
the rights, preferences or privileges of the Units) then held the SL Members in
any different or disproportionate manner to those then held by the Viola Members
that, in any such case, is favorable to the Viola Members

 

57

--------------------------------------------------------------------------------


 

relative to the SL Members or (z) adversely modify the express rights of the SL
Members set forth in Section 3.01(a), Section 3.03(c)(ii), Section 3.03(d)(iii),
Section 3.04, Article IV, Section 5.03(e), Section 6.01, Section 7.03(b),
Section 7.07, Section 9.04 and this Section 12.10 (in the case of clause (z),
only so long as the SL Members are entitled to such express rights);

 

(ii)                                  without the prior written consent of the
Temasek Equityholders, (x) adversely modify the limited liability of any Temasek
Equityholder set forth in Section 10.01, Section 10.02 or Section 12.01, or
otherwise modify in any material respect the limited liability of any Temasek
Equityholder, or adversely increase the liabilities or obligations (other than
de minimis liabilities or obligations) of any Temasek Equityholder or
(y) adversely modify the express rights of the Temasek Equityholders set forth
in Section 3.01(a), Section 3.03(c)(ii), Section 3.03(d)(iii), Section 3.04,
Article IV, Section 7.03(b), Section 7.07, Section 9.04 and this Section 12.10
(in the case of clause (y), only so long as the Temasek Equityholders are
entitled to such express rights);

 

(iii)                               without the prior written consent of the
Viola Members, (x) adversely modify the limited liability of any Viola Member
set forth in Section 5.01, Section 5.02, Section 5.04, Section 5.05,
Section 5.06, Section 6.02, Section 6.05, Article X or Section 12.01, or
otherwise modify in any material respect the limited liability of any Viola
Member, or adversely increase the liabilities or obligations (other than de
minimis liabilities or obligations) of any Viola Member, (y) adversely modify
the Units (or the rights, preferences or privileges of the Units) then held the
Viola Members in any different or disproportionate manner to those then held by
the SL Members that, in any such case, is favorable to the SL Members relative
to the Viola Members or (z) adversely modify the express rights of the Viola
Members set forth in Section 3.01(a), Section 3.03(c)(ii), Section 3.03(d)(iii),
Section 3.04, Article IV, Section 7.03(b), Section 7.07, Section 9.04 and this
Section 12.10 (in the case of clause (z), only so long as the Viola Members are
entitled to such express rights); or

 

(iv)                              adversely modify in any material respect the
Units (or the rights, preferences or privileges of the Units) then held by any
Members in any materially disproportionate manner to those then held by any
other Members without the prior written consent of a majority in interest of
such disproportionately affected Member or Members.

 

(b)                                 For the avoidance of doubt: (i) the Managing
Member, acting alone, may amend this Agreement, including the Member Schedule,
(x) to reflect the admission of new Members or Transfers of Units, each as
provided by and in accordance with, the terms of this Agreement, (y) to effect
any subdivisions or combinations of Units made in compliance with
Section 4.02(c) and (z) to issue additional Common Units or any new class of
Units (whether or not pari passu with the Common Units) in accordance with the
terms of this Agreement and to provide that the Members being issued such new
Units be entitled to the rights provided to the SL Members, Temasek
Equityholders and/or the Viola Members with respect to all or a portion of the
provisions applicable thereto hereunder and any other rights that do not

 

58

--------------------------------------------------------------------------------


 

diminish or eliminate any of the express rights of the SL Members, Temasek
Equityholders and/or the Viola Members described in Section 12.10(a)(i)(z),
Section 12.10(a)(ii)(y) or Section 12.10(a)(iii)(z), as the case may be; and
(ii) any merger, consolidation or other business combination that constitutes a
Disposition Event (as such term is defined in the certificate of incorporation
of Pubco) in which the Non-Pubco Members are required to exchange all of their
Paired Interests pursuant to Section 2.03(c) of the Exchange Agreement and
receive consideration in such Disposition Event in accordance with the terms of
this Agreement and the Exchange Agreement as in effect immediately prior to the
consummation of such Disposition Event shall not be deemed an amendment hereof;
provided, that such amendment is only effective upon consummation of such
Disposition Event.

 

(c)                                  No waiver of any provision or default
under, nor consent to any exception to, the terms of this Agreement or any
agreement contemplated hereby shall be effective unless in writing and signed by
the party to be bound and then only to the specific purpose, extent and instance
so provided.

 

Section 12.11                      Confidentiality.

 

(a)                                 Each SL Equityholder, Temasek Equityholder
and each other Member (collectively the “Equityholders”) shall, and shall direct
those of its Affiliates and their respective directors, officers, members,
stockholders, partners, employees, attorneys, accountants, consultants, trustees
and other advisors (the “Equityholder Parties”) who have access to Confidential
Information to, keep confidential and not disclose any Confidential Information
to any Person other than a Equityholder Party who agrees to keep such
Confidential Information confidential in accordance with this Section 12.11, in
each case without the express consent, in the case of Confidential Information
acquired from the Company, of the Managing Member or, in the case of
Confidential Information acquired from another Equityholder, such other
Equityholder, unless:

 

(i)                                     such disclosure shall be required by
Applicable Law;

 

(ii)                                  such disclosure is reasonably required in
connection with any tax audit involving the Company or any Equityholder or its
Affiliates;

 

(iii)                               such disclosure is reasonably required in
connection with any litigation against or involving the Company or any
Equityholder;

 

(iv)                              such disclosure is reasonably required in
connection with any proposed Transfer of all or any part of such Member’s Units
in the Company; provided that with respect to any such use of any Confidential
Information referred to in this clause (iv), advance notice must be given to the
Managing Member so that it may require any proposed Transferee that is not a
Member to enter into a confidentiality agreement with terms substantially
similar to the terms of this Section 12.11 (excluding this clause (iv)) prior to
the disclosure of such Confidential Information; or

 

59

--------------------------------------------------------------------------------


 

(v)                                 such disclosure is of financial and other
information of the type typically disclosed to limited partners and prospective
investors in private equity funds and is made to the partners of, and/or
prospective investors in, private equity Affiliates of the SL Members or Temasek
Equityholders and such partner or prospective investor is bound by the
confidentiality provisions of a customary non-disclosure agreement entered into
with the disclosing party that covers the Confidential Information so disclosed.

 

(b)                                 “Confidential Information” means any
information related to the activities of the Company, the Equityholders and
their respective Affiliates that an Equityholder may acquire from the Company or
the Equityholders, other than information that (i) is already available through
publicly available sources of information (other than as a result of disclosure
by such Equityholder), (ii) was available to a Equityholder on a
non-confidential basis prior to its disclosure to such Equityholder by the
Company, or (iii) becomes available to a Equityholder on a non-confidential
basis from a third party, provided such third party is not known by such
Equityholder, after reasonable inquiry, to be bound by this Agreement or another
confidentiality agreement with the Company. Such Confidential Information may
include information that pertains or relates to the business and affairs of any
other Equityholder or any other Company matters. Confidential Information may be
used by a Equityholder and its Equityholder Parties only in connection with
Company matters and in connection with the maintenance of its interest in the
Company.

 

(c)                                  In the event that any Equityholder or any
Equityholder Parties of such Equityholder is required to disclose any of the
Confidential Information, such Equityholder shall use reasonable efforts to
provide the Company with prompt written notice so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement, and such Equityholder shall use reasonable efforts
to cooperate with the Company in any effort any such Person undertakes to obtain
a protective order or other remedy. In the event that such protective order or
other remedy is not obtained, or that the Company waives compliance with the
provisions of this Section 12.11, such Equityholder and its Equityholder Parties
shall furnish only that portion of the Confidential Information that is legally
required and shall exercise all reasonable efforts to obtain reasonably reliable
assurance that the Confidential Information shall be accorded confidential
treatment.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, each Equityholder may disclose to any persons the U.S. federal
income tax treatment and tax structure of the Company and the transactions set
out in the MTH Transaction Agreement, the Equity Redemption and Purchase
Agreement and the Reorganization Agreement. For this purpose, “tax structure” is
limited to any facts relevant to the U.S. federal income tax treatment of the
Company and does not include information relating to the identity of the Company
or any Equityholder.

 

Section 12.12                      Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the

 

60

--------------------------------------------------------------------------------


 

conflicts of law rules of such State that would result in the application of the
laws of any other State.

 

[signature pages follow]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Limited Liability Company Agreement to be duly executed as of the day
and year first written above.

 

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

 

Name: Douglas A. Cifu

 

 

 

Title:   Chief Executive Officer

 

 

 

 

 

 

 

 

VIRTU FINANCIAL INTERMEDIATE HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

 

Name: Douglas A. Cifu

 

 

 

Title:   Chief Executive Officer

 

 

 

 

 

 

 

 

VIRTU FINANCIAL INTERMEDIATE HOLDINGS II LLC

 

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

 

Name: Douglas A. Cifu

 

 

 

Title:   Chief Executive Officer

 

[Signature Page to the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial LLC]

 

--------------------------------------------------------------------------------


 

 

 

SL EQUITYHOLDERS:

 

 

 

 

 

SILVER LAKE TECHNOLOGY ASSOCIATES III, L.P.

 

 

 

 

 

By:

SLTA III (GP), L.L.C., its general partner

 

 

 

 

 

 

By:

Silver Lake Group, L.L.C., its managing member

 

 

 

 

 

 

/s/ Michael Bingle

 

 

By:

Michael Bingle

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

SLP VIRTU INVESTORS, LLC

 

 

 

 

 

By: Silver Lake Partners III DE (AIV III), L.P., its managing member

 

 

 

 

 

By: Silver Lake Technology Associates III, L.P., its general partner

 

 

 

 

 

 

By:

SLTA III (GP), L.L.C., its general partner

 

 

 

 

 

 

By:

Silver Lake Group, L.L.C., its managing member

 

 

 

 

 

 

 

 

/s/ Michael Bingle

 

 

By:

Michael Bingle

 

 

Title:

Managing Member

 

 

 

 

[Signature Page to the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial LLC]

 

--------------------------------------------------------------------------------


 

 

 

SLP III EW FEEDER I L.P.

 

 

 

 

 

By: Silver Lake Technology Associates III, L.P., its general partner

 

 

 

 

 

 

By:

SLTA III (GP), L.L.C., its general partner

 

 

 

 

 

 

By:

Silver Lake Group, L.L.C., its managing member

 

 

 

 

 

 

 

 

/s/ Michael Bingle

 

 

By:

Michael Bingle

 

 

Title:

Managing Member

 

[Signature Page to the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial LLC]

 

--------------------------------------------------------------------------------


 

 

 

VIOLA MEMBERS:

 

 

 

 

 

 

 

 

TJMT HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

/s/ Michael Viola

 

 

 

Name: Michael Viola

 

 

 

Title:   Authorized Person

 

[Signature Page to the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial LLC]

 

--------------------------------------------------------------------------------


 

 

 

VIRTU EMPLOYEE HOLDCO LLC

 

 

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

 

Name: Douglas A. Cifu

 

 

 

Title:   Chief Executive Officer

 

[Signature Page to the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial LLC]

 

--------------------------------------------------------------------------------


 

 

 

VIRTU IRELAND EMPLOYEE HOLDCO LIMITED, as trustee of the Virtu Ireland Employee
Trust

 

 

 

 

 

/s/ David Furlong

 

 

Name:

David Furlong

 

 

Title:

Director

 

 

 

 

 

As witnessed by:

 

 

 

 

 

/s/ James McQuillan

 

 

Name:

James McQuillan

 

 

Address:

14 Raglan Road

 

 

 

 

 

Occupation: Compliance Officer

 

[Signature Page to the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial LLC]

 

--------------------------------------------------------------------------------


 

 

 

CIFU 2011 FAMILY TRUST

 

 

 

 

 

/s/ Douglas A. Cifu

 

 

Name:

Douglas A. Cifu

 

 

Title:

Authorized Person

 

 

 

 

 

GOULD 2015 CHARITABLE REMAINDER TRUST

 

 

 

 

 

 

 

 

/s/ Michael Gould

 

 

Name:

Michael Gould

 

 

Title:

Trustee

 

 

 

 

 

KELLY KOVAC 2015 CHARITABLE REMAINDER TRUST

 

 

 

 

 

 

 

 

/s/ Peter Kovac

 

 

Name:

Peter Kovac

 

 

Title:

Trustee

 

 

 

 

 

SUTTER STREET ASSET MANAGEMENT, LLC — VIRTU INVESTMENT

 

 

 

 

 

 

 

 

/s/ Charles Willhoit

 

 

Name:

Charles Willhoit

 

 

Title:

Manager

 

 

 

 

 

TURFE LIVING TRUST

 

 

 

 

 

 

 

 

/s/ Robert T. Turfe

 

 

Name:

Robert T. Turfe

 

 

Title:

Authorized Person

 

 

 

 

 

SCHICIANO FAMILY LIMITED PARTNERSHIP

 

 

 

 

 

 

 

 

/s/ Jeffrey L. Schiciano

 

 

Name:

Jeffrey L. Schiciano

 

[Signature Page to the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial LLC]

 

--------------------------------------------------------------------------------


 

 

 

Title:

Authorized Person

 

 

 

 

 

/s/ Ken Schiciano

 

 

Ken Schiciano

 

 

 

 

 

/s/ Dennis W. Benedict

 

 

Dennis W. Benedict

 

 

 

 

 

/s/ Douglas A. Cifu

 

 

Douglas A. Cifu

 

 

 

 

 

/s/ Graham Free

 

 

Graham Free

 

 

 

 

 

/s/ Anthony Manganiello

 

 

Anthony Manganiello

 

 

 

 

 

/s/ William Santora

 

 

William Santora

 

[Signature Page to the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial LLC]

 

--------------------------------------------------------------------------------


 

 

 

TEMASEK EQUITYHOLDER:

 

 

 

 

 

 

 

 

HAVELOCK FUND INVESTMENTS PTE LTD.

 

 

 

 

 

By:

/s/ PNG Chin Yee

 

 

 

Name: PNG Chin Yee

 

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

For notices and communications:

 

 

 

 

 

Temasek Holdings (Private) Limited

 

 

14th Floor, 375 Park Avenue

 

 

New York, NY 10152

 

 

Attention: Mukul Chawla

 

 

 

 

 

and

 

 

 

 

 

Temasek Holdings (Private) Limited

 

 

60b Orchard Road

 

 

#06-18 Tower 2

 

 

The Atrium@Orchard

 

 

Singapore 238891

 

 

Attention: Pradyumna Agrawal

 

 

Email: pradyumna@temasek.com.sg

 

 

 

 

 

with a copy, which shall not constitute notice, to:

 

 

 

 

 

Cravath, Swaine & Moore LLP

 

 

825 Eighth Avenue

 

 

New York, NY 10019

 

 

Telephone: (212) 474-1000

 

 

Facsimile: (212) 474-3700

 

 

Attention: Damien R. Zoubek and Ting S. Chen

 

 

 

[Signature Page to the Third Amended and Restated
Limited Liability Company Agreement of Virtu Financial LLC]

 

--------------------------------------------------------------------------------


 

Schedule A — Restricted Investments

 

All Options

 

Jump Trading

Allston Trading

 

KCG Holdings

AQR

 

Millenium

Athena Capital

 

Nyenburgh

Automat

 

Optiver

Automated Trading Desk

 

Peak 6

Blue Fire Capital

 

Point72 (f/k/a SAC Capital)

Breakwater Capital

 

Quantlab

Buttonwood

 

Renaissance

Chicago Trading Company

 

RGM Advisors

Chopper Trading

 

Ronin Capital

Citadel

 

RSJ Algorithm Trading

CTC

 

SIG Susquehanna

DE Shaw

 

Simplex Spot Trading

DRW Trading Group

 

Sun Trading

Final

 

Teza Trading

Flow Traders

 

Tibra

Gelber

 

Tower Research Capital

Hard 8 Future

 

Tradebot

Headlands Capital

 

Tradeworx

Hudson River Trading

 

Trading Machine

IBKR

 

TransMarket Group

IMC Asset Management

 

Two Sigma

Infinium Group

 

Wolverine

Interactive Brokers (Timber Hill)

 

Xambala

International Algorithmic

 

Zomojo

Jane Street

 

 

 

--------------------------------------------------------------------------------


 

Schedule B — Restricted Members

 

1.     Anthony Manganiello

2.     Douglas A. Cifu (1)

3.     Graham Free

4.     Rodney Faragalla(2)

5.     Vincent Viola (3)

 

--------------------------------------------------------------------------------

(1) Including Cifu 2011 Family Trust as related Member.

(2) Including Sutter Street Asset Management, LLC - Virtu Investment as related
Member.

(3) Including its related Members: TJMT Holdings LLC.

 

--------------------------------------------------------------------------------


 

Schedule C - Common Units - Virtu Financial LLC - Member Schedule

 

 

 

Post-Reorg (4/15/15)

 

Post-IPO (4/21/15)

 

Members

 

Common Units

 

Ownership

 

Value (IPO Price)

 

Common Units

 

Ownership

 

Value (IPO Price)

 

TJMT Holdings LLC

 

79,610,490

 

58.92

%

$

1,512,599,310

 

79,610,490

 

57.50

%

$

1,512,599,310

 

SLP Virtu Investors LLC

 

7,353,188

 

5.44

%

$

139,710,572

 

3,100,579

 

2.24

%

$

58,911,001

 

Silver Lake Technology Associates III L.P.

 

610,000

 

0.45

%

$

11,590,000

 

—

 

0.00

%

$

—

 

Virtu Employee Holdco LLC (Class A-2 Profits; Class B; East MIP Class B)

 

16,254,370

 

12.03

%

$

308,833,030

 

14,858,726

 

10.73

%

$

282,315,794

 

Free, Graham

 

4,487,670

 

3.32

%

$

85,265,730

 

1,987,670

 

1.44

%

$

37,765,730

 

Virtu East MIP LLC

 

 

 

0.00

%

$

—

 

—

 

0.00

%

$

—

 

Cifu, Douglas A.

 

2,830,742

 

2.09

%

$

53,784,098

 

2,830,742

 

2.04

%

$

53,784,098

 

Sutter Street Asset Management, LLC - Virtu Investment

 

2,160,909

 

1.60

%

$

41,057,271

 

—

 

0.00

%

$

—

 

Cifu 2011 Family Trust

 

819,804

 

0.61

%

$

15,576,276

 

819,804

 

0.59

%

$

15,576,276

 

Robert T. Turfe, as Co-Trustee of the Turfe Living Trust

 

498,101

 

0.37

%

$

9,463,919

 

—

 

0.00

%

$

—

 

Kelly Kovac 2015 Charitable Remainder Trust

 

298,861

 

0.22

%

$

5,678,359

 

—

 

0.00

%

$

—

 

Manganiello, Anthony

 

291,680

 

0.22

%

$

5,541,920

 

291,680

 

0.21

%

$

5,541,920

 

Gould 2015 Charitable Remainder Trust

 

249,050

 

0.18

%

$

4,731,950

 

—

 

0.00

%

$

—

 

Schiciano, Ken

 

124,525

 

0.09

%

$

2,365,975

 

—

 

0.00

%

$

—

 

Schiciano Family Limited Partnership

 

124,525

 

0.09

%

$

2,365,975

 

—

 

0.00

%

$

—

 

Benedict, Dennis

 

24,905

 

0.02

%

$

473,195

 

24,905

 

0.02

%

$

473,195

 

Santora, William

 

24,905

 

0.02

%

$

473,195

 

24,905

 

0.02

%

$

473,195

 

Virtu Ireland Employee HoldCo Limited, as trustee of the Virtu Ireland Employee
Trust

 

592,806

 

0.44

%

$

11,263,314

 

592,806

 

0.43

%

$

11,263,314

 

Virtu Intermediate Holdings I

 

11,585,674

 

8.57

%

$

220,127,806

 

11,585,674

 

8.37

%

$

220,127,806

 

Virtu Intermediate Holdings II

 

7,177,990

 

5.31

%

$

136,381,810

 

7,177,990

 

5.18

%

$

136,381,810

 

Virtu Financial Inc.

 

—

 

0.00

%

$

—

 

15,541,388

 

11.23

%

$

295,286,372

 

Total

 

135,120,195

 

100.00

%

$

2,567,283,705

 

138,447,359

 

100.00

%

$

2,630,499,821

 

Virtu Financial, Inc. Stockholders

 

 

 

 

 

 

 

 

 

 

 

 

 

SLP III EW Feeder I LP

 

6,445,982

 

4.77

%

$

122,473,658

 

2,975,258

 

2.15

%

$

56,529,902

 

Havelock Fund Investments Pte. Ltd.

 

12,317,682

 

9.12

%

$

234,035,958

 

12,317,682

 

8.90

%

$

234,035,958

 

Public Shareholders

 

—

 

0.00

%

$

—

 

19,012,112

 

13.73

%

$

361,230,128

 

Total

 

18,763,664

 

13.89

%

$

356,509,616

 

34,305,052

 

24.78

%

$

651,795,988

 

 

--------------------------------------------------------------------------------